Exhibit 10.2

 

Equity Office

NEW ENGLAND EXECUTIVE PARK

 

EXHIBIT 1, SHEET 1

Building No. Three, New England Executive Park

Burlington, Massachusetts 01803

(the “Building”)

 

Execution Date:

  

January 28, 1998

Tenant:

  

Learning Tree International USA. Inc., a Delaware corporation

(description of business organization)

    

1831 Michael Faraday Drive, Reston. Virginia 20190

(principal place of business - mailing address)

Landlord:

  

EOP-New England Executive Park. L.L.C.,

a Delaware limited liability company.

Mailing Address: c/o Equity Office, Two North Riverside Plaza.

Chicago, Illinois 60606

Building:

   The Building in New England Executive Park in the Town of Burlington, County
of Middlesex, Commonwealth of Massachusetts and known as and numbered Three New
England Executive Park (Building Three). The Building is located on the parcel
of land (“Land”) described on Exhibit 6.

Park:

   The buildings and the land owned by Landlord and its affiliates in the New
England Executive Park, from time to time.

Art. 2

 

Premises:

  

The premises consist of two (2) areas, to wit:

 

Area A: An area on the second (2nd) floor of the Building. substantially as
shown on Lease Plan. Exhibit 2: and

 

Area B: An area on the second (2nd) floor of the Building. substantially as
shown on Lease Plan. Exhibit 2

 

Area A and Area B are each sometimes referred to in the Lease as a Portion of
the Premises.

Art. 3.1    Specified Commencement Date in respect of Area
A:                February 1, 1998      Specified Commencement Date in respect
of Area B:                February 1, 1998 Art. 3.2    Termination Date in
respect of Area A and Area B:     

Ten (10) years after the Rent Commencement Date in respect of Area A. as
hereinafter defined. subject to Paragraph 6 of the Lease.

Art. 4.3    Final Plans Date: Not applicable Art. 5    Use of Premises: High
technology training to professionals and supporting sales offices



--------------------------------------------------------------------------------

EXHIBIT 1, SHEET 2

Building No. Three, New England Executive Park

Burlington, Massachusetts 01803

(the “Building”)

 

Art. 6

   Yearly Rent:      Rent Commencement Date in respect of Area A:      The
earlier of: (i) seventy-five (75) days after the Term Commencement Date in
respect of Area A or (ii) the date that Tenant first commences to occupy Area A
for the conduct of business      Rent Commencement Date in respect of Area B:  
   The earlier of: (i) seventy-five (75) days after the Term Commencement Date
in respect of Area B or ( ii ) the date that Tenant first commences to occupy
Area B for the conduct of business      1. AREA A 1

 

LEASE YEAR A

--------------------------------------------------------------------------------

   YEARLY RENT


--------------------------------------------------------------------------------

   MONTHLY PAYMENT


--------------------------------------------------------------------------------

Rent Commencement Date in respect of Area A through Lease Year 5:

   $ 296,402.52    $ 24,700.21

Year 6-10:

   $ 318,772.56    $ 26,564.38

 

1. AREA B 2

             

 

LEASE YEAR B

--------------------------------------------------------------------------------

   YEARLY RENT


--------------------------------------------------------------------------------

   MONTHLY PAYMENT


--------------------------------------------------------------------------------

Rent Commencement Date in respect of Area A through Lease Year 5:

   $ 67,098.00    $ 5,591.50

Year 6-10:

   $ 72,162.00    $ 6,013.50

 

Art. 7

   Total Rentable Area:     

Area A: 11,185 square feet

    

Area B: 2,532 square feet

    

TOTAL: 13,717 square feet

    

Total Rentable Area of Building: 64,569 square feet

 

1 For the purposes of this Lease, “Lease Year A” shall be defined as any
twelve-(12)-month period during the term of the Lease commencing as of the Rent
Commencement Date in respect of Area A, or as of any anniversary of the Rent
Commencement Date in respect of Area A.

 

2 For the purposes of this Lease, “Lease Year B” shall be defined as any
twelve-(12)-month period during the term of the Lease commencing as of the Rent
Commencement Date in respect of Area B, or as of any anniversary of the Rent
Commencement Date in respect of Area B.



--------------------------------------------------------------------------------

EXHIBIT 1, SHEET 3

Building No. Three, New England Executive Park

Burlington, Massachusetts 01803

(the “Building”)

 

Art. 8

   Electric current will be furnished by Landlord to Tenant and paid for by
Tenant in accordance with Article 8.1 of the Lease.      Electric
Rate:                         $.11875 per kilowatt hour.      Base Electric
Cost:               $.95 per square foot of Total Rentable Area per year.     

Initial Estimated Monthly Payment in respect of:

     Area A:    $885.48     

Area B:

  

$200.45

 

Art. 9

   Operating and Tax Escalation:      Operating Costs in the Base Year: The
actual amount of Operating Costs for calendar year 1998     

Tax Base: The actual amount of Taxes for fiscal tax year 1998 (i.e. July 1, 1997
- June 30, 1998)

    

Tenant’s Proportionate Share:

    

Area A: 17.32%

    

Area B:   3.92%

Art. 29.3

   Co-Brokers: Avalon Partners. Inc. and Julien J. Studlev. Inc.

Art. 29.5

   Arbitration: Massachusetts: Superior Court

Art. 29.1 1

  

Security Deposit: $0.00

Exhibit Dates: Lease Plan. Exhibit 2. Sheets 1. 2 and 3 dated January 28. 1998

 

LANDLORD:       TENANT: EOP-NEW ENGLAND EXECUTIVE PARK,      

LEARNING TREE INTERNATIONAL USA, INC.

L.L.C., a Delaware limited liability company

        By:   EOP Operating Limited Partnership,       By:     /s/ Richard C.
Adamson     a Delaware limited partnership,           Richard C. Adamson     its
sole member           Executive Vice President and                    

Chief Operating Officer

By:   Equity Office Properties Trust,       Date Signed:    1/30/98     a
Maryland real estate investment trust,                

its managing general partner

               

By:  

  /s/ Christopher P. Mundy                    

Christopher P. Mundy

            Date Signed:      

2/9/98

           



--------------------------------------------------------------------------------

CONTENTS

 

1. REFERENCE DATA

   1

2. DESCRIPTION OF DEMISED PREMISES

   1

2.1 Demised Premises

   1

2.2 Appurtenant Rights

   1

2.3 Exclusions and Reservations

   1

3. TERM OF LEASE

   2

3.1 Definitions

   2

3.2 Habendurn

   2

4. CONDITION OF PREMISES - LANDLORD’S CONSTRUCTION CONTRIBUTION - LANDLORD’S

    

PLANS CONTRIBUTION

   2

4.1 Completion Date - Delays

   2

4.2 Landlord’s Work

   3

4.3 Landlord’s Construction Contribution and Landlord’s Plans Contribution

   3

4.4 Preparation of Premises

   4

4.5 Cost of Materials

   4

4.6 Tenant Payments of Construction Cost

   4

5. USE OF PREMISES

   4

5.1 Permitted Use

   4

5.1A Vacancy by Tenant

   5

5.2 Prohibited Uses

   5

5.3 Licenses and Permits

   5

6. RENT

   5

7. RENTABLE AREA

   6

8. SERVICES FURNISHED BY LANDLORD

   6

8.1 Electric Current

   6

8.2 Water

   7

8.3 Elevators. Heat. Cleaning. Lighting

   8

8.4 Air Conditioning

   8

8.5 Additional Heat. Ventilating and Cleaning Services

   8

8.6 Additional Air Conditioning Equipment

   9

8.7 Repairs

   9

8.8 Interruption or Curtailment of Services

   9

8.9 Energy Conservation

   10

8.10 Miscellaneous

   10

9. ESCALATION

   10

9.1 Definitions

   10

9.2 Tax Excess

   13

9.3 Operating Expense Excess

   14

9.4 Part Years

   14

9.5 Effect of Taking

   14

9.6 Disputes. etc.

   14

10. CHANGES OR ALTERATIONS BY LANDLORD

   14

11. FIXTURES, EQUIPMENT AND IMPROVEMENTS - REMOVAL BY TENANT

   15



--------------------------------------------------------------------------------

12. ALTERATIONS AND IMPROVEMENTS BY TENANT

   15

13. TENANT’S CONTRACTORS, MECHANIC’S AND OTHER LIENS. STANDARD OF TENANT’S
PERFORMANCE. COMPLIANCE WITH LAWS

   16

14. REPAIRS BY TENANT- FLOOR LOAD

   17

14.1 Repairs by Tenant

   17

14.2 Floor Load - Heavy Machinery

   17

15. INSURANCE. INDEMNIFICATION. EXONERATION AND EXCULPATION

   17

15.1 General Liability Insurance

   17

15.2 Certificates of Insurance

   17

15.3 General

   18

15.3A Landlord’s Indemnity of Tenant

   18

15.4 Property of Tenant

   18

15.5 Bursting of Pipes. etc.

   18

15.6 Repairs and Alterations - No Diminution of Rental Value

   19

16. ASSIGNMENT. MORTGAGING AND SUBLETTING

   19

17. MISCELLANEOUS COVENANTS

   22

17.1 Rules and Regulations

   22

17.2 Access to Premises. Shoring

   22

17.3 Accidents to Sanitary and Other Systems

   22

17.4 Signs, Blinds and Drapes

   23

17.5 Estoppel Certificate

   23

17.6 Prohibited Materials and Property

   23

17.7 Requirements of Law - Fines and Penalties

   24

17.8 Tenant’s Acts - Effect on Insurance

   24

17.9 Miscellaneous

   25

18. DAMAGE BY FIRE. ETC.

   25

19. WAIVER OF SUBROGATION

   26

20. CONDEMNATION. EMINENT DOMAIN

   27

21. DEFAULT

   27

21.1 Conditions of Limitation. Re-entry. Termination

   27

21.2 Damages. Assignment for Benefit of Creditors

   28

21.3 Damages. Termination

   28

21.4 Fees and Expenses

   29

21.5 Waiver of Redemption

   29

21.6 Landlord’s Remedies Not Exclusive

   29

21.7 Grace Period

   29

22. END OF TERM. ABANDONED PROPERTY

   30

23. SUBORDINATION

   30

24. QUIET ENJOYMENT

   32

25. ENTIRE AGREEMENT. WAIVER. SURRENDER

   32

25.1 Entire Agreement

   32

25.2 Waver by Landlord

   33

25.3 Surrender

   33



--------------------------------------------------------------------------------

26. INABILITY TO PERFORM. EXCULPATORY CLAUSE

   33

27. BILLS AND NOTICES

   34

28. PARTIES BOUND. SEISIN OF TITLE

   34

29. MISCELLANEOUS

   34

29.1 Separability

   34

29.2 Captions, etc

   35

29.3 Broker

   35

29.4 Modifications

   35

29.5 Arbitration

   35

29.6 Governing Law

   35

29.7 Assignment of Rents

   35

29.8 Representation of Authority

   36

29.9 Expenses Incurred by Landlord Upon Tenant Requests

   36

23.10 Survival

   36

29.11 Security Deposit

   36

29.12 Notice of Lease; Recording

   36

EXHIBITS

    

Exhibit 1 Lease Summary Sheet

   1

Exhibit 2 Lease Plan

    

Exhibit 3 Building Standards

    

Exhibit 4 Building Services.

   45

Exhibit 5 Rules and Regulations

   47

Exhibit 6 Building Legal Description

   51

Exhibit 7 Environmental Assessment

   52

Exhibit 8 List of Legal Holidays

   53

Exhibit 9 Form of Assumption Agreement

   54

RIDER TO LEASE

   38



--------------------------------------------------------------------------------

THIS INDENTURE OF LEASE made and entered into on the Execution Date as stated in
Exhibit 1 and between the Landlord and the Tenant named in Exhibit 1. Landlord
does hereby demise and lease to Tenant, and Tenant does hereby hire and take
from Landlord, the premises hereinafter mentioned and described (hereinafter
referred to as “premises”), upon and subject to the covenants, agreements,
terms, provisions and conditions of this Lease for the term hereinafter stated:

 

1. REFERENCE DATA

 

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit.

 

2. DESCRIPTION OF DEMISED PREMISES

 

2.1 Demised Premises. The premises are that portion of the Building as described
in Exhibit I (as the same may from time to time be constituted after changes
therein, additions thereto and eliminations therefrom pursuant to rights of
Landlord hereinafter reserved) and is hereinafter referred to as “Building”,
substantially as shown hatched or outlined on the Lease Plan (Exhibit 2) hereto
attached and incorporated by reference as a part hereof.

 

2.2 Appurtenant Rights. Tenant shall have, as appurtenant to the premises,
rights to use in common, with others entitled thereto, subject to reasonable
rules from time to time made by Landlord of which Tenant is given notice;
(a) the common lobbies, hallways, stairways and elevators of the Building,
serving the premises in common with others, (b) common walkways necessary for
access to the Building, (c) if the premises include less than the entire
rentable area of any floor, the common toilets and other common facilities of
such floor, and (d) the common parking facilities adjacent to the Building in
accordance with the provisions of this Article 2.2; and no other appurtenant
rights or easements. Notwithstanding anything to the contrary herein or in the
Lease contained, Landlord has no obligation to allow any particular
telecommunication service provider to have access to the Building or to Tenant’s
premises. If Landlord permits such access, Landlord may condition such access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in its sole discretion.

 

As of the Execution Date of this Lease, there are approximately 3.7 parking
spaces in the parking areas designated for use by the tenants of the Building
for every 1,000 square feet of Building Total Rentable Area, as defined in
Exhibit 1. Landlord shall, on the Term Commencement Date, issue to Tenant 3.7
parking stickers for every 1,000 square feet of Total Rentable Area of the
premises, the use of which stickers shall be governed by Landlord’s existing
parking program. Landlord shall use reasonable efforts to enforce Landlord’s
parking program so that only those cars with parking stickers utilize the
parking areas of the Building. Landlord represents to Tenant that, as of the
Execution Date of this Lease, Landlord has not entered into any lease of
premises in the Building which lease, by its terms, permits the tenant
thereunder to use more than 3.7 parking spaces per 1,000 square feet of Total
Rentable Area of the premises occupied by such tenant. Landlord agrees that,
during the term of this Lease, it will not enter into any lease of premises in
the Building which lease, by its terms, permits the tenant thereunder to use
more than 3.7 parking spaces per 1,000 square feet of Total Rentable Area of the
premises occupied by such tenant. Nothing contained in the Lease shall prohibit
or otherwise restrict Landlord from changing, from time to time, without notice
to Tenant, the location, layout or type of such parking areas, provided that
such parking areas shall always be located in a location of equal proximity to
the Building as the location of the parking areas as of the Execution Date of
the Lease, there shall be no “stacked” or “tandem” parking, and Landlord shall
not substantially reduce the number of parking spaces available for such
tenants’ use.

 

Subject to reasonable rules from time to time made by Landlord of which Tenant
is given notice, Tenant shall have the right, in common with all other tenants
of the Building, to use such parking areas, without charge, on a first-come,
first-served basis.

 

2.3 Exclusions and Reservations. All the perimeter walls of the premises except
the inner surfaces thereof, any balconies (except to the extent same are shown
as part of the premises on the Lease Plan (Exhibit 2)), terraces or roofs
adjacent to the premises, and any space in or adjacent to the premises used for
shafts, stacks, pipes, conduits, wires and appurtenant fixtures, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, and the
use thereof, as well as the right of access through the premises for the
purposes of operation, maintenance, decoration and repair, are expressly
excluded from the premises and reserved to Landlord.

 

1



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the Lease contained:

 

1. Landlord, its agents, employees and contractors shall not, except in an
emergency and except for normal cleaning and maintenance operations, exercise
any right which it has to enter the premises without giving Tenant reasonable
advance notice: and

 

2. Landlord shall use reasonable efforts to minimize any interference with
Tenant’s use and enjoyment of the premises arising from any entry into the
premises by Landlord.

 

3. TERM OF LEASE

 

3.1 Definitions. As used in this Lease the words and terms which follow mean and
include the following:

 

(a) “Specified Commencement Date” - The “Specified Commencement Date” in respect
of each Portion of the premises is the date (as stated in Exhibit 1) on which it
is estimated that Landlord’s Work, as defined in Article 4.2, in such Portion of
the premises will be completed.

 

(b) “Term Commencement Date” - The “Term Commencement Date” in respect of each
Portion of the premises is the date on which Landlord’s Work in respect of such
Portion of the premises will be completed. If Landlord’s Work in respect of a
Portion of the premises is not completed but if, pursuant to permission
therefore duly given by Landlord, Tenant takes possession of such Portion of the
premises for the commencement of Tenant’s Work, as defined in Article 4.3, the
“Term Commencement Date” in respect of such Portion of the premises shall be the
date on which Tenant takes such possession.

 

3.2 Habendum. TO HAVE AND TO HOLD the premises for a term of years commencing on
the respective Term Commencement Dates and ending on the Termination Date as
stated in Exhibit 1 or on such earlier date upon which said term may expire or
be terminated pursuant to any of the conditions of limitation or other
provisions of this Lease or pursuant to law (which date for the termination of
the terms hereof will hereafter be called “Termination Date”). Notwithstanding
the foregoing, if the Termination Date as stated in Exhibit 1 shall fall on
other than the last day of a calendar month, said Termination Date shall be
deemed to be the last day of the calendar month in which said Termination Date
occurs.

 

If the Term Commencement Date and the Termination Date are not determined at the
time that a notice of lease has been executed by the parties, then each of the
parties hereto agrees, upon demand of the other party after the Term
Commencement Date and Termination Date have been determined, to join in the
execution, in recordable form, of a statutory notice, memorandum, etc. of lease
and/or written declaration in which shall be stated such Term Commencement Date
and (if need be) the Termination Date. If this Lease is terminated before the
term expires, then upon Landlord’s request the parties shall execute, deliver
and record an instrument acknowledging such fact and the date of termination of
this Lease, and Tenant hereby appoints Landlord its attorney-in-fact in its name
and behalf to execute such instrument if Tenant shall fail to execute and
deliver such instrument after Landlord’s request therefore within ten (10) days.

 

4. CONDITION OF PREMISES - LANDLORD’S CONSTRUCTION CONTRIBUTION - LANDLORD’S
PLANS CONTRIBUTION

 

4.1 Completion Date - Delays. Subject to delay by causes beyond the reasonable
control of Landlord or caused by the action or inaction of Tenant, Landlord
shall use reasonable speed and diligence in the performance of Landlord’s Work,
as defined in Article 4.2, to have each Portion of the premises ready for the
commencement of Tenant’s Work on the respective Specified Commencement Date in
respect of each Portion of the premises. The failure to have Landlord’s Work
completed on the respective Specified Commencement Dates shall in no way affect
the validity of this Lease or the obligations of Tenant hereunder nor shall the
same be construed in any way to extend the term of this Lease. If Landlord’s
Work is not completed within the meaning of Article 4.2 hereof on the respective
Specified Commencement Date in respect of each Portion of the premises, Tenant
shall not have any claim against Landlord, and Landlord shall have no liability
to Tenant. by reason thereof. The parties acknowledge that a portion of Area A
and a portion of Area B are presently leased to a tenant (“Existing Tenant”),
the term of whose lease is estimated to terminate on January 3 1, 1998.

 

Notwithstanding anything to the contrary herein or in the Lease contained, if
the Existing Tenant fails to vacate such portion of Area A and Area B on or
before January 31, 1998, then Landlord shall use all

 

2



--------------------------------------------------------------------------------

reasonable efforts, including, without limitation, commencing summary eviction
proceedings, to obtain possession of such portion of Area A and Area B from the
Existing Tenant.

 

Notwithstanding the foregoing, if the respective Term Commencement Dates in
respect of each Portion of the premises shall not have occurred on or before
April 1, 1998, for any reason, then Tenant shall have the right, exercisable by
a written thirty (30) day termination notice given on or after April 1, 1998, to
terminate the Lease. If the respective Term Commencement Dates occur on or
before the thirtieth (30th) day after Landlord receives such termination notice,
Tenant’s termination notice shall be deemed to be void and of no force or
effect.

 

4.2 Landlord’s Work. Tenant hereby leases each Portion of the premises “as-is”,
in the condition in which each Portion of the premises is in as of the
respective Term Commencement Date in respect of each Portion of the premises ,
without any obligation on the part of Landlord to prepare or construct the
premises for Tenant’s occupancy and without any representation or warranty by
Landlord as to the condition of the premises or the Building, except that
Landlord shall perform full demolition of each Portion of the premises, remove
the demolition materials and deliver each Portion of the premises broom clean
(“Landlord’s Work”). Landlord hereby represents to Tenant that, as of the
Execution Date of this Lease, as part of the base building, there is a main HVAC
trunk distribution line and VAV boxes in place and a main fire alarm system with
smoke/strobes which report back to the Building control panel.

 

4.3 Landlord’s Construction Contribution and Landlord’s Plans Contribution.

 

A. Landlord shall, in the manner hereinafter set forth, provide to Tenant up to
Three Hundred Twelve Thousand Sixty-One and 751100 ($3 12,061.75) Dollars
(“Landlord’s Construction Contribution”) towards the cost of Landlord’s Work
(which cost shall not exceed Sixteen Thousand and 00/100 [$16,000.00] Dollars)
and towards leasehold improvements to be installed by Tenant in the premises
including demolition, engineering and fees associated therewith (“Tenant’s
Work”). Tenant shall, as part of Tenant’s Work, install a separate submeter to
measure the consumption of electricity in each Portion of the premises (or one
submeter to measure consumption of electricity in both Portions of the
premises). Provided that Tenant is not in default, beyond the expiration of any
applicable grace periods, of its obligations under the Lease at the time that
Tenant submits any requisition on account of Landlord’s Construction
Contribution, Landlord shall pay the cost of the work shown on each requisition
(as hereinafter defined) submitted by Tenant to Landlord within thirty (30) days
of submission thereof by Tenant to Landlord. Tenant’s Work shall be performed in
accordance with Articles 12 and 13 of the Lease and in accordance with Exhibit 3
of the Lease.

 

B. Landlord shall contribute, in addition to Landlord’s Contribution pursuant to
Article 4.2A, up to Seventeen Thousand One Hundred Forty-Six and 2511 00
($17,146.25) Dollars (“Landlord’s Plans Contribution”) towards the costs
incurred by Tenant in preparing the Plans. Landlord shall pay Landlord’s Plans
Contribution to Tenant in the manner set forth in Article 4.2E.

 

C. Tenant shall, as part of Tenant’s Work, perform all sprinkler work in the
premises as shown on Tenant’s final approved plans (“Sprinkler Work”). Landlord
shall, in the same manner as Landlord provides to Tenant Landlord’s Construction
Contribution, reimburse Tenant for the costs incurred by Tenant in performing
the Sprinkler Work.

 

D. Notwithstanding anything to the contrary herein contained, if, during the
performance of Landlord’s Work, asbestos is found in the premises which is
required, pursuant to applicable laws, to be removed, encapsulated or otherwise
abated (“Asbestos Work”), then Landlord shall be responsible for the cost of the
Asbestos Work and such cost shall not be considered part of Landlord’s
Construction Contribution.

 

E. For the purposes hereof, a “requisition” shall mean written documentation
(including, without limitation, invoices from Tenant’s contractor, written lien
waivers and such other documentation as Landlord’s mortgagee may reasonably
request) showing in reasonable detail the costs of the improvements installed to
date in the premises, accompanied by certifications from Tenant, Tenant’s
architect, and Tenant’s contractor that the work performed to date has been
performed in accordance with applicable laws and in accordance with Tenant’s
approved plans, and that the amount of the requisition in question does not
exceed the amount of the work covered by such requisition. Each requisition
shall be accompanied by evidence reasonably satisfactory to Landlord that all
work covered by previous requisitions has been fully paid by Tenant. Landlord
shall have the right, upon reasonable advance notice to Tenant, to inspect
Tenant’s books and records relating to each requisition at Tenant’s address as
set forth on Exhibit 1, unless such books and records are customarily located at
the Building, in order to verify the amount thereof.

 

3



--------------------------------------------------------------------------------

Tenant shall submit requisition(s) no more often than monthly.

 

F. Notwithstanding anything to the contrary herein contained:

 

(i) Landlord shall have no obligation to advance funds on account of Landlord’s
Construction Contribution unless and until Landlord has received the requisition
in question, together with the certifications required by Subparagraph D hereof,
certifying that the work shown on the requisition has been performed in
accordance with applicable law and in accordance with Tenant’s plans.

 

(ii) Tenant shall not be entitled to any unused portion of Landlord’s
Construction Contribution or of Landlord’s Plans Contribution, and Landlord
shall have no obligation to pay Landlord’s Construction Contribution or
Landlord’s Plans Contribution, in respect of any requisition submitted after
December 31, 1998.

 

G. Tenant shall pay to Landlord upon billing therefor a construction management
fee equal to One Hundred and 001100 ($100.00) Dollars per hour (not to exceed
Two Thousand Five Hundred and 00/100 ($2,500.00) Dollars in total) for the
supervision of Tenant’s Work, which supervision shall include overseeing
Tenant’s planning and work. Landlord may deduct its construction management fee
from Landlord’s Construction Contribution.

 

H. Except for Landlord’s Construction Contribution and Landlord’s Plans
Contribution, Tenant shall bear all costs of Tenant’s Work. Landlord shall have
no liability or responsibility for any claim, injury or damage alleged to have
been caused by the particular materials, whether building standard or
non-building standard, selected by Tenant in connection with Tenant’s Work.

 

I. Tenant and Tenant’s contractor shall be responsible for obtaining all permits
from the Town of Burlington necessary to perform Tenant’s Work and shall submit
copies thereof to Landlord upon receipt of said permits. Landlord shall, at no
cost to Landlord, cooperate with Tenant in obtaining all permits from the Town
of Burlington necessary for the performance of Tenant’s Work.

 

4.4 Preparation of Premises.

 

(a) By Landlord. Landlord’s Work shall be performed by contractors employed by
Landlord.

 

(b) By Tenant. Subject always to the provisions of Articles 4.1 and 4.3.
Landlord will give Tenant reasonable advance notice of the date on which each
Portion of the premises will be ready for Tenant’s contractors and a reasonable
time will be allowed from such date for doing the work to be performed by
Tenant’s contractors.

 

(c) Each party shall take necessary reasonable measures to the end that each
party’s contractors shall cooperate in all ways with the other party’s
contractors to avoid any delay to the work being performed by such party’s
contractors or conflict in any other way with the performance of such work.

 

4.5 Cost of Materials. Except for Landlord’s Construction Contribution,
Landlord’s Plans Contribution, the cost of the Sprinkler Work and the Asbestos
Work, Tenant shall bear all costs of preparing the premises for its occupancy in
accordance with the final plans.

 

4.6 Tenant Payments of Construction Cost. Landlord shall have the same rights
and remedies which Landlord has upon the nonpayment of Yearly Rent and other
charges due under this Lease for nonpayment of any amounts which Tenant is
required to pay to Landlord or Landlord’s contractor in connection with the
construction and initial preparation of the premises (including, without
limitation, any amounts which Tenant is required to pay in accordance with
Articles 4.5 and 4.6 hereof) or in connection with any construction in the
premises performed for Tenant by Landlord, Landlord’s contractor or any other
person, firm or entity after the Term Commencement Date.

 

5. USE OF PREMISES

 

5.1 Permitted Use. Tenant shall continuously during the term hereof, occupy and
use the premises only for the purposes as stated in Exhibit 1 and for no other
purposes. Service and utility areas (whether or not a part of the premises)
shall be used only for the particular purpose for which they were designed.
Notwithstanding the foregoing, but subject to the other terms and provisions of
this Lease, Tenant may install at its own cost and expense so-called hot-cold
water fountains, coffee makers, microwave ovens, vending machines and so-called
Dwyer refrigerator-sink-stove combinations as shown on Tenant’s final approved
plans for the preparation of beverages and foods for Tenant, its employees and
invitees, provided that no cooking, Frying, etc., are carried on in the premises
to such extent as requires special exhaust venting, Tenant hereby acknowledging
that the Building is not engineered to provide any

 

4



--------------------------------------------------------------------------------

such special venting. Notwithstanding anything to the contrary in the Lease
contained, Tenant shall be permitted to hold weekly receptions (“Weekly
Receptions”) for Tenant’s invitees at which beer and wine are served along with
catered appetizers, provided that Tenant obtains all necessary permits in
connection with such Weekly Receptions and provides a copy of such permits to
Landlord prior to holding any such receptions. However, if at any time such
Weekly Receptions become, in Landlord’s reasonable opinion, a nuisance to
Landlord or to other tenants in the Building or Park, Landlord shall have the
right to withdraw Tenant’s right to hold such Weekly Receptions.

 

5.1A Vacancy by Tenant. Notwithstanding anything to the contrary in the Lease
contained, if Tenant shall abandon or vacate the premises for a period of no
less than one hundred twenty (120) days, then Landlord shall have the right to
terminate this Lease upon written notice to Tenant.

 

5.2 Prohibited Uses. Notwithstanding any other provision of this Lease, Tenant
shall not use. or suffer or permit the use or occupancy of, or suffer or permit
anything to be done in or anything to be brought into or kept in or about the
premises or the Building or any part thereof (including, without limitation, any
materials appliances or equipment used in the construction or other preparation
of the premises and furniture and carpeting): (i) which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or
otherwise applicable to or binding upon the premises: (ii) for any unlawful
purposes or in any unlawful manner; (iii) which. in the reasonable judgment of
Landlord shall in any way (a) impair the appearance or reputation of the
Building; or (b) impair, interfere with or otherwise diminish the quality of any
of the Building services or the proper and economic heating, cleaning,
ventilating, air conditioning or other servicing of the Building; or premises,
or with the use or occupancy of any of the other areas of the Building, or
occasion discomfort, inconvenience or annoyance. or injury or damage to any
occupants of the premises or other tenants or occupants of the Building; or
(iv) which is inconsistent with the maintenance of the Building as an office
building of the first class in the quality of its maintenance, use, or
occupancy. Tenant shall not install or use any electrical or other equipment of
any kind which, in the reasonable judgment of Landlord, might cause any such
impairment, interference, discomfort, inconvenience, annoyance or injury.
Landlord hereby agrees that any equipment shown on Tenant’s final approved plans
and equivalent equipment in substitution of such equipment shall not, if
maintained in good operating order, be deemed to violate the provisions of this
Article 5.2.

 

5.3 Licenses and Permits. If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business, and if the
failure to secure such license or permit would in any way affect Landlord, the
premises, the Building or Tenant’s ability to perform any of its obligations
under this Lease, Tenant, at Tenant’s expense, shall duly procure and thereafter
maintain such license and submit the same to inspection by Landlord. Tenant, at
Tenant’s expense, shall at all times comply with the terms and conditions of
each such license or permit. Tenant shall furnish all data and information to
governmental authorities and Landlord as required in accordance with legal,
regulatory, licensing or other similar requirements as they relate to Tenant’s
use or occupancy of the premises or the Building.

 

6. RENT

 

During the term of this Lease the Yearly Rent and other charges, at the rate
stated in Exhibit 1, shall be payable by Tenant to Landlord by monthly payments,
as stated in Exhibit 1, in advance and without demand on the first day of each
month for and in respect of such month. The rent and other charges reserved and
covenanted to be paid under this Lease with respect to each Portion of the
premises shall commence on the respective Rent Commencement Date in respect of
such Portion of the premises. If, by reason of any provisions of this Lease, the
rent reserved hereunder shall commence or terminate on any day other than the
first day of a calendar month, the rent for such calendar month shall be
prorated. The rent shall be payable to Landlord or, if Landlord shall so direct
in writing, to Landlord’s agent or nominee, in lawful money of the United States
which shall be legal tender for payment of all debts and dues, public and
private, at the time of payment, at the office of the Landlord or such place as
Landlord may designate, and the rent and other charges in all circumstances
shall be payable without any setoff or deduction whatsoever. Rental and any
other sums due hereunder not paid within ten (10) days after the date due shall
bear interest for each month or fraction thereof from the due date until paid
computed at the annual rate of two percentage points over the so-called prime
rate then currently from time to time charged to its most favored corporate
customers by the largest national bank located in the city in which the Building
is located, or at any applicable lesser maximum legally permissible rate for
debts of this nature.

 

5



--------------------------------------------------------------------------------

7. RENTABLE AREA

 

Total Rentable Area of the Premises and the Building shall be deemed to be as
set forth in Exhibit 1.

 

8. SERVICES FURNISHED BY LANDLORD

 

8.1 Electric Current.

 

(a) As stated in Exhibit 1, Landlord will furnish to Tenant, as an incident of
this Lease. on a sub-metered basis, electric current for the operation of
lighting fixtures, and the 120-volt electrical outlets initially installed in
the premises and additional outlets installed by Tenant with Landlord’s consent,
which consent shall not be unreasonably withheld, for the operation of Tenant’s
normal office fixtures and equipment, but excluding any high energy consumption
equipment. or Landlord will require Tenant to contract with the company
supplying electric current for the purchase and obtaining by Tenant of electric
current directly from such company to be billed directly to, and paid for by,
Tenant.

 

(b) Tenant shall pay to Landlord, as additional rent, the cost of the
electricity consumed on the premises during the term of this Lease as shown on
such sub-meter based upon the Electric Rate and Base Electric Cost, which
Electric Rate and Base Electric Cost shall be equal to the actual amounts
charged to Landlord by the utility company. The term “Base Electric Cost” as
used in this Lease, shall be defined as the composite, effective cost per annum,
as of the Execution Date, of electric current per square foot of Building Total
Rentable Area (as defined in Exhibit 1) for those portions of the Building as to
which Landlord is providing electric current. “Electric Rate,” as used in this
Lease, shall be defined as the composite effective rate per kilowatt-hour taking
into account the base utility rate, fuel adjustment factor, premium charges or
credits for hours of use, and any other charges which Landlord is required to
pay in connection with furnishing electricity to the Building. The parties
acknowledge that the consumption of electricity in the premises (other than
electricity consumed for the purposes of providing the services which Landlord
is required to provide hereunder) will be measured by a separate sub-meter to be
installed by Landlord. Tenant shall reimburse Landlord for the entire cost of
such electric current as follows:

 

1. Commencing as of the Term Commencement Date and continuing until the
procedures set forth in Paragraph 2 of this Article S.l(c) are effected, Tenant
shall pay to Landlord at the same time and in the same manner that it pays its
monthly payments of Yearly Rent hereunder, estimated monthly payments on account
of Tenant’s obligation to reimburse Landlord for electricity consumed in the
premises. Said estimated monthly payments are based upon the current Base
Electric Cost and Electric Rate set forth on Exhibit 1. The Initial Estimated
Monthly Electric Payment is set forth on Exhibit 1.

 

2. Periodically after the Term Commencement Date, Landlord shall determine the
actual cost of electricity consumed by Tenant in the premises (i.e. by reading
Tenant’s sub-meter and by applying the actual Electric Rate(s) applicable to the
preceding period). If the total of Tenant’s estimated monthly payments on
account of such period is less than the actual cost of electricity consumed in
the premises during such period, Tenant shall pay the difference to Landlord
when billed therefor. If the total of Tenant’s estimated monthly payments on
account of such period is greater than the actual cost of electricity consumed
in the premises during such period, Tenant may credit the difference against its
next installment of rental or other charges due hereunder.

 

3. After each adjustment, as set forth in Paragraph 2 above, the amount of
estimated monthly payments on account of Tenant’s obligation to reimburse
Landlord for electricity in the premises shall be adjusted based upon the actual
cost of electricity consumed during the immediately preceding period.

 

(c) Landlord, at any time, at its option and upon not less than thirty
(30) days’ prior written notice to Tenant, may discontinue such furnishing of
electric current to the premises; and in such case Tenant shall contract with
the company supplying electric

 

6



--------------------------------------------------------------------------------

current for the purchase and obtaining by Tenant of electric current directly
from such company. In the event Tenant itself contracts for electricity with the
supplier, either initially or pursuant to Landlord’s option as above stated,
Landlord shall (i) permit its risers, conduits and feeders to the extent
available, suitable and safely capable, to be used for the purpose of enabling
Tenant to purchase and obtain electric current directly from such company.
(ii) without cost or charge to Tenant, make such alterations and additions to
the electrical equipment and/or appliances in the Building as such company shall
specify for the purpose of enabling Tenant to purchase and obtain electric
current directly from such company, and (iii) at Landlord’s expense, furnish and
install in or near the premises any necessary metering equipment used in
connection with measuring Tenant’s consumption of electric current and Tenant,
at Tenant’s expense, shall maintain and keep in repair such metering equipment.
In the event that Landlord shall exercise the option set forth in this
Subparagraph 8.l(e), then (i) if Landlord is furnishing Tenant electric current
on an additional rent basis, Tenant shall have no further obligation to pay
Electricity Rent to Landlord after the date Landlord discontinues such
furnishing of electric current or (ii) if Landlord is furnishing Tenant electric
current on a sub-metered basis, Tenant shall have no further obligation to make
any Estimated Monthly Electric Payments after the date Landlord discontinues
such furnishing of electric current.

 

(d) Whether or not Landlord is furnishing electric current to Tenant, if Tenant
shall require electric current for use in the premises in excess of such
reasonable quantity to be furnished for such use as hereinabove provided and if
(i) in Landlord’s reasonable judgment, Landlord’s facilities are inadequate for
such excess requirements or (ii) such excess use shall result in an additional
burden on the Building air conditioning system and additional cost to Landlord
on account thereof then, as the case may be, (x) Landlord upon written request
and at the sole cost and expense of Tenant, will furnish and install such
additional wire, conduits, feeders, switchboards and appurtenances as reasonably
may be required to supply such additional requirements of Tenant if current
therefor be available to Landlord, provided that the same shall be permitted by
applicable laws and insurance regulations and shall not cause damage to the
Building or the premises or cause or create a dangerous or hazardous condition
or entail excessive or unreasonable alterations or repairs or interfere with or
disturb other tenants or occupants of the Building or (y) Tenant shall reimburse
Landlord for such additional cost, as aforesaid.

 

(e) Landlord, upon Tenant’s request, shall purchase and install all replacement
lamps of types generally commercially available (including, but not limited to,
incandescent and fluorescent) used in the premises.

 

(f) Subject to Article 8.8, Landlord shall not in any way be liable or
responsible to Tenant for any loss, damage or expense which Tenant may sustain
or incur if the quantity, character, or supply of electrical energy is changed
or is no longer available or suitable for Tenant’s requirements.

 

(g) Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the premises which
would have an adverse effect on the Building’s systems without the prior written
consent of Landlord in each instance first obtained, which consent will not be
unreasonably withheld, and will promptly advise Landlord of any other alteration
or addition to such electrical equipment and/or appliances.

 

(h) Any equipment shown on Tenant’s final approved plans and any equipment
substituted therefor which has equivalent electrical requirements shall,
provided that Tenant maintains such equipment in good operating order, not be
deemed to require electric current in excess of the reasonable quantity to be
furnished for Tenant’s use as hereinabove provided.

 

8.2 Water. Landlord shall furnish hot and cold water for ordinary premises,
cleaning, toilet, lavatory and drinking purposes. If Tenant requires, uses or
consumes water for any purpose other than for the aforementioned purposes,
Landlord may (i) assess a reasonable charge for the additional water so used or
consumed by Tenant or (ii) install a water meter and thereby measure Tenant’s
water consumption for all purposes. In the latter event, Landlord shall pay the
cost of the meter and the cost of installation thereof and shall keep said meter
and installation equipment in

 

7



--------------------------------------------------------------------------------

good working order and repair. Tenant agrees to pay for water consumed, as shown
on said meter, together with the sewer charge based on said meter charges, as
and when bills are rendered, and on default in making such payment Landlord may
pay such charges and collect the same from Tenant. All piping and other
equipment and facilities for use of water outside the building core will be
installed and maintained by Landlord at Tenant’s sole cost and expense.

 

8.3 Elevators, Heat, Cleaning, Lighting.

 

(a) Landlord at its expense shall: (i) provide necessary elevator facilities
(which may be manually or automatically operated, either or both, as Landlord
may from time to time elect) on Mondays through Fridays, excepting legal
holidays, (as defined on Exhibit 8), from 8:00 a.m. to 6:00 p.m. and on
Saturdays, excepting legal holidays, from 8:00 a.m. to 1:00 p.m. (called
“business days”) and have one elevator in operation available for Tenant’s use,
non-exclusively, together with others having business in the Building, at all
other times; (ii) furnish heat (substantially equivalent to that being furnished
in comparably aged similarly equipped office buildings in the same city) to the
premises during the normal heating season on business days to maintain a
temperature of 68 degrees Fahrenheit dry bulb with outside conditions of 3
degrees Fahrenheit dry bulb; (iii) cause the office areas of the premises to be
cleaned on business days (except on Saturdays) provided the same are kept in
order by Tenant; (iv) provide emergency lighting in the common areas of the
Building as and to the extent required by applicable law; (v) provide lighting
in the common areas of the Building and in the parking areas as necessary, and
(vi) provide venting in the common restrooms of the Building on business days.
Either Exhibit 4 (if annexed hereto) or, otherwise, the cleaning standards
generally prevailing in first-class office buildings in the city or town where
the Building is located, shall represent substantially the extent and scope of
the cleaning by Landlord referred to in this Article 8.3.

 

(b) The parties agree and acknowledge that, despite reasonable precautions in
selecting cleaning and maintenance contractors and personnel, any property or
equipment in the premises of a delicate, fragile or vulnerable nature may
nevertheless be damaged in the course of cleaning and maintenance services being
performed. Accordingly, Tenant shall take reasonable protective precautions with
such property and equipment (including, without limitation, computers or other
data processing components or equipment and optical or electronic equipment,
etc.), e.g., housing the property and equipment in a separate, locked room, so
as to render it inaccessible to the Building’s cleaning personnel.

 

8.4 Air Conditioning. Landlord shall through the air conditioning equipment of
the Building furnish to and distribute in the premises and the common areas of
the Building air conditioning as normal seasonal changes may require on business
days during the hours as aforesaid in Article 8.3 when air conditioning may
reasonably be required for the comfortable occupancy of the premises by Tenant.
Tenant agrees to lower and close the blinds or drapes when necessary because of
the sun’s position, whenever the air conditioning system is in operation, and to
cooperate fully with Landlord with regard to, and to abide by all the reasonable
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the air conditioning system. The air conditioning
system referred to in this Article 8.4 shall be capable of providing 78’ F dry
bulb and 50% relative humidity with outside conditions of 92’ F dry bulb and 74’
F wet bulb. The foregoing design conditions shall be based upon an occupancy
within each separately partitioned area in the premises of not more than one
person per 100 square feet of Total Rentable Area and upon a combined lighting
and standard electrical load not to exceed 2 1/2 watts per square foot of Total
Rentable Area.

 

8.5 Additional Heat, Ventilating and Cleaning Services.

 

(a) Landlord will use reasonable efforts upon reasonable advance written notice
from Tenant of its requirements in that regard, to furnish additional heat,
ventilating or cleaning services to the premises on days and at times other than
as above provided.

 

(b) Tenant will pay to Landlord a reasonable charge (i) for any such additional
heat, ventilating or cleaning service required by Tenant. (ii) for any extra
cleaning of the premises required because of the carelessness or indifference of
Tenant or because of Tenant’s Weekly Receptions, as defined in Article 5.1, and
(iii) for any cleaning done at the request of Tenant of any portions of the
premises which may be used for storage,

 

8



--------------------------------------------------------------------------------

shipping room or other non-office purposes. If the cost to Landlord for cleaning
the premises shall be increased due to the installation in the premises, at
Tenant’s request, of any materials or finish other than those which are building
standard, Tenant shall pay to Landlord an amount equal to such increase in cost.
The charge for additional heating and ventilating shall be equal to the actual
cost of providing such service, including overhead and depreciation, but
excluding profit, which charge, as of the Execution Date of this Lease, is equal
to $40.75 per hour. Said charge shall only be increased in relation to the
increase in actual costs incurred by Landlord in providing such heating,
ventilating and air conditioning service.

 

8.6 Additional Air Conditioning Equipment. In the event Tenant requires
additional air conditioning for business machines, meeting rooms or other
special purposes, or because of occupancy or excess electrical loads, any
additional air conditioning units, chillers, condensers, compressors, ducts,
piping and other equipment, such additional air conditioning equipment will be
installed and maintained by Landlord at Tenant’s sole cost and expense, but only
if, in Landlord’s reasonable judgment, the same will not cause damage or injury
to the Building or create a dangerous or hazardous condition or entail excessive
or unreasonable alterations, repairs or expense or interfere with or disturb
other tenants; and Tenant shall reimburse Landlord in such an amount as will
compensate it for the cost incurred by it in operating such additional air
conditioning equipment. Any additional air conditioning equipment shown on
Tenant’s final approved plans and any equipment substituted therefor which has
equivalent electrical requirements shall, provided that Tenant maintains such
equipment in good operating order, not be deemed to violate the provisions of
this Article 8.6.

 

8.7 Repairs. Except as otherwise provided in Articles 18 and 20, and subject to
Tenant’s obligations in Article 14, Landlord shall keep and maintain the roof,
exterior walls, structural floor slabs, columns, elevators, public stairways and
corridors, lavatories, equipment (including, without limitation, sanitary,
electrical, heating, air conditioning, or other systems) and other common
facilities of the Building, including the parking areas thereof, in good
condition and repair.

 

8.8 Interruption or Curtailment of Services.

 

A. When necessary by reason of accident or emergency, or for repairs,
alterations, replacements or improvements which in the reasonable judgment of
Landlord are necessary to be made, or of inability in securing supplies or
labor, or of strikes, or of any other cause beyond the reasonable control of
Landlord, whether such other cause be similar or dissimilar to those hereinabove
specifically mentioned until said cause has been removed, Landlord reserves the
right to interrupt, curtail, stop or suspend (i) the furnishing of heating,
elevator, air conditioning, and cleaning services and (ii) the operation of the
plumbing and electric systems. Landlord shall exercise reasonable diligence to
eliminate the cause of any such interruption, curtailment, stoppage or
suspension, but there shall be no diminution or abatement of rent or other
compensation due from Landlord to Tenant hereunder,

 

B. Notwithstanding anything to the contrary in this Lease contained, if the
premises shall lack any service which Landlord is required to provide hereunder
(thereby rendering the premises or a portion thereof untenantable) so that, for
the Landlord Service Interruption Cure Period, as hereinafter defined, the
continued operation in the ordinary course of Tenant’s business is materially
adversely affected and if Tenant ceases to use the affected portion of the
premises during the period of untenantability as the direct result of such lack
of service, then, provided that Tenant ceases to use the affected portion of the
premises during the entirety of the Landlord Service Interruption Cure Period
and that such untenantability and Landlord’s inability to cure such condition is
not caused by the fault or neglect of Tenant or Tenant’s agents, employees or
contractors, Yearly Rent, Operating Expense Excess and Tax Excess shall
thereafter be abated in proportion to such untenantability until the day such
condition is completely corrected.

 

For the purposes hereof, the “Landlord Service interruption Cure Period” shall
be defined as five ( 5 ) consecutive business days after Landlord’s receipt of
written notice from Tenant of the condition causing untenantability in the
premises, provided however, that the Landlord Service Interruption Cure Period
shall be ten (10) consecutive business days

 

9



--------------------------------------------------------------------------------

after Landlord’s receipt of written notice from Tenant of such condition causing
untenantability in the premises if either the condition was caused by causes
beyond Landlord’s control or Landlord is unable to cure such condition as the
result of causes beyond Landlord’s control.

 

C. Notwithstanding anything to the contrary in this Lease contained, in the
event that the premises lack any service which Landlord is required to provide
hereunder or electric current thereby rendering the premises or any material
portion thereof untenantable, the untenantability of which substantially
adversely affects the continued operation in the ordinary course of Tenant’s
business, and (i) if such untenantability continues for ninety (90) consecutive
days after Landlord’s receipt of written notice of such condition from Tenant,
and (ii) such untenantability is not caused by the fault or neglect of Tenant,
or Tenant’s agents, employees, or contractors, then, provided that Tenant ceases
to use the affected portion of the premises during the entire period of such
untenantability, Tenant shall have the right to terminate this Lease exercisable
by giving Landlord a written termination notice as follows. This Lease shall
terminate as of the date ten (10) days after Landlord’s receipt of Tenant’s
notice, unless Landlord shall have cured such condition on or before such tenth
day.

 

D. The provisions of Paragraphs B and C of this Article 8.8 shall not apply in
the event of untenantability caused by fire or other insured casualty, or taking
(see Articles 18 and 20).

 

8.9 Energy Conservation. Notwithstanding anything to the contrary in this
Article 8 or in this Lease contained, Landlord may institute, and Tenant shall
comply with, such policies, programs and measures as may be necessary, required,
or expedient for the conservation and/or preservation of energy or energy
services, or as may be necessary or required to comply with applicable codes,
rules regulations or standards.

 

8.10 Miscellaneous. Other than air conditioning, all services provided by
Landlord to Tenant are based upon an assumed maximum premises population of one
person per two hundred (200) square feet of Total Rentable Area (“Limit”), which
Limit Tenant shall in no event exceed. Notwithstanding anything to the contrary
in the Lease contained, the parties hereby acknowledge that within the
classrooms of the premises, Tenant will be exceeding the Limit. Landlord shall
permit Tenant to exceed the Limit in the classrooms, provided that (i) Tenant
keeps such classrooms reasonably clean (i.e., putting cups, cans, paper, etc. in
wastebaskets) and (ii) Tenant’s use of the classrooms complies with all
applicable zoning and other legal requirements.

 

9. ESCALATION

 

9.1 Definitions. As used in this Article 9, the words and terms which follow
mean and include the following:

 

(a) “Operating Year” shall mean a calendar year in which occurs any part of the
term of this Lease.

 

(b) “Operating Costs in the Base Year” shall be the amount as stated in Exhibit
1

 

(c) “Tenant’s Proportionate Share” shall be the figure as stated in Exhibit 1.

 

(d) “Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Building and the land on which it stands and upon
any personal property of Landlord used in the operation thereof, or Landlord’s
interest in the Building or such personal property (provided however, that with
respect to any personal property used in the operation of buildings other than
the Building the Taxes imposed on such personal property shall be equitably
apportioned among such buildings), charges, fees and assessments for transit,
housing, police, fire or other governmental services or purported benefits to
the Building; service or user payments in lieu of taxes; and any and all other
taxes, levies, betterments, assessments and charges arising from the ownership,
leasing, operating, use or occupancy of the Building or based upon rentals
derived therefrom, which are or shall be imposed by National, State, Municipal
or other authorities. As of the Execution Date, “Taxes” shall not include any I
franchise, rental, income or profit tax, capital levy or excise, provided,
however, that any of the same and any other tax, excise, fee, levy, charge or
assessment, however described, that may in the

 

10



--------------------------------------------------------------------------------

future be levied or assessed as a substitute for or an addition to, in whole or
in part, any tax, levy or assessment which would otherwise constitute “Taxes,”
whether or not now customary or in the contemplation of the parties on the
Execution Date of this Lease, shall constitute “Taxes,” but only to the extent
calculated as if the Building and the land upon which it stands is the only real
estate owned by Landlord. “Taxes” shall also include expenses of tax abatement
or other proceedings contesting assessments or levies.

 

(e) “Tax Base” shall be the amount stated in Exhibit 1 and shall apply to a Tax
Period of twelve (12) months. Tax Base shall be reduced pro rata if and to the
extent that the Tax Period contains fewer than twelve (12) months.

 

(f) “Tax Period” shall be any fiscal tax period in respect of which Taxes are
due and payable to the appropriate governmental taxing authority, any portion of
which period occurs during the term of this Lease, the first such Period being
the one in which the Term Commencement Date occurs.

 

(g) “Operating Costs”:

 

(1) Definition of Operating Costs. “Operating Costs” shall mean all costs
incurred and expenditures of whatever nature made by Landlord in the operation
and management, for repair and replacements, cleaning and maintenance of the
Building and grounds including, without limitation, vehicular and pedestrian
passageways related to the Building (but excluding those areas, if any, outside
the Building and for which operating expenses are chargeable to non-office
(i.e., commercial) tenants), related equipment, facilities and appurtenances,
elevators, cooling and heating equipment. In the event that Landlord or
Landlord’s managers or agents perform services for the benefit of the Building
off-site which would otherwise be performed on-site (e.g., accounting), the cost
of such services shall be reasonably allocated among the properties benefiting
from such service and shall be included in Operating Costs. The Building’s pro
rata share (as reasonably determined by Landlord) of the cost of operating,
managing (including, without limitation, the cost of the management office for
the buildings and facilities and the Park), maintaining and cleaning (including,
without limitation, snow and ice removal) the parking and other common areas and
facilities of the Park shared by the Building and other buildings in the Park
shall be included in Operating Costs. Operating Costs shall include, without
limitation, those categories of “Specifically Included Operating Costs,” as set
forth below, but shall not include “Excluded Costs,” as hereinafter defined. If
during all or part of any Operating Year (including, without limitation, the
Base Year), Landlord is not performing or furnishing any item to any portion of
the Building (the cost of which, if performed or furnished by Landlord to such
portion of the Building would constitute a part of Operating Costs) on account
of (a) such portion of the Building not being occupied or leased. (b) such item
not being required or desired by a tenant, (c) any tenant itself obtaining or
providing such item, or (d) any other reason, whether similar or dissimilar to
the foregoing; then, Operating Costs shall be deemed to be increased by an
amount equal to the additional costs and expenses which would reasonably have
been incurred during such period by Landlord if it had performed or furnished
such item to 95% of the Building.

 

(2) Definition of Excluded Costs. “Excluded Costs” shall be defined as:

 

(i) mortgage charges, brokerage commissions, salaries of executives and owners
not directly employed in the management/operation of the Building, the cost of
work done by Landlord for a particular tenant for which Landlord has the right
to be reimbursed by such tenant;

 

(ii) costs to comply with any and all applicable federal, state and/or local
laws, ordinances, rules and regulations (collectively “Laws”) which are
effective and apply to the Building as of the Term Commencement Date;

 

(iii) subject to Subparagraph (3) below, such portion of expenditures as are not
properly chargeable against income;

 

(iv) renovating or

 

11



--------------------------------------------------------------------------------

otherwise improving, decorating, painting, or redecorating space for tenants or
other occupants of the Building;

 

(v) attorneys’ fees, tenant improvement allowance, costs and disbursements and
other expenses incurred in connection with negotiations with tenants or incurred
in connection with the Building;

 

(vi) depreciation and amortization, except as provided in Article 9.1 (g)(3);

 

(vii) rental under any ground or underlying lease or leases;

 

(viii) repairs or other work occasioned by fire, windstorm or other casualty or
by the exercise of eminent domain;

 

(ix) interest on debt or amortization payments on any mortgage or mortgages;

 

(x) Landlord’s general overhead except as it directly relates to the operation
and management of the Building, Tenant hereby acknowledging that Operating Costs
shall include a management fee;

 

(xi) costs incurred to clean up, contain, abate, remove or otherwise remediate
asbestos or hazardous materials or substances from the Building, the Land or the
Park:

 

(xii) capital expenditures, except as provided in Article 9. I (g)(3);

 

(xiii) marketing expenditures; and

 

(xiv) management fees in excess of four (4%) percent of the gross income of the
Building.

 

(3) Capital Expenditures.

 

(i) New Capital Items. If a new capital item is acquired which does not replace
another capital item which was worn out, has become obsolete, etc., and such new
capital item is either required by law or reasonably estimated to reduce
Operating Costs, then there shall be included in Operating Costs for each
Operating Year in which and after such capital expenditure is made the Annual
Charge-Off of such capital expenditure.

 

(ii) Annual Charge-Off. “Annual Charge-Off” shall be defined as the annual
amount of principal and interest payments which would be required to repay a
loan (“Capital Loan”) in equal monthly installments over the Useful Life, as
hereinafter defined, of the capital item in question on a direct reduction basis
at an annual interest rate equal to the Capital Interest Rate, as hereinafter
defined, where the initial principal balance is the cost of the capital item in
question. Notwithstanding the foregoing, if Landlord reasonably concludes on the
basis of engineering estimates that a particular capital expenditure will effect
savings in Building operating expenses including, without limitation, energy
related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the Annual Charge-Off of such capital
expenditure computed as aforesaid, then and in such events, the Annual
Charge-Off shall be increased to an amount equal to the Projected Annual
Savings; and in such circumstances, the increased Annual Charge-Off (in the
amount of the Projected Annual Savings) shall be made for such period of time as
it would take to fully amortize the cost of the capital item in question,
together with interest thereon at the Capital Interest Rate as aforesaid, in
equal monthly payments, each in the amount of one-twelfth (1/12th) of the
Projected Annual Savings, with such payments being applied first to interest and
the balance to principal.

 

(iii) Useful Life. “Useful Life” shall be reasonably determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item.

 

12



--------------------------------------------------------------------------------

(iv) Capital interest Rate. “Capital Interest Rate” shall be defined as an
annual rate of either one percentage point over the AA Bond rate (Standard &
Poor’s corporate composite or, if unavailable, its equivalent) as reported in
the financial press at the time the capital expenditure is made or. If the
capital item is acquired through third-party financing, then the actual
(including fluctuating) rate paid by Landlord in financing the acquisition of
such capital item.

 

(4) Specifically Included Categories of Operating Costs.

 

Operating Costs shall include, but not be limited to, the following:

Taxes (other than real estate taxes): Sales, Federal Social Security,
Unemployment and Old Age Taxes and contributions and State Unemployment taxes
and contributions accruing to and paid by the Landlord on account of all
employees of Landlord and/or Landlord’s managing agent, who are employed in,
about or on account of the Building, except that taxes levied upon the net
income of the Landlord and taxes withheld from employees, and “Taxes” as defined
in Article 9.l(d) shall not be included herein, provided however, that with
respect to any employee who performs services for buildings other than the
Building, the taxes payable or allocable to such employee shall be equitably
apportioned among the buildings to which such employee, renders services based
upon the time which such employee spent performing services for each such
building.

 

Water: All charges and rates connected with water supplied to the Building and
related sewer use charges.

Heat and Air Conditioning: All charges connected with heat and air conditioning
supplied to the Building.

 

Wages: Wages and cost of all employee benefits of all employees of the Landlord
and/or Landlord’s managing agent who are employed in, about or on account of the
Building, provided however, that with respect to any employee who performs
services for buildings other than the Building, the wages and costs payable or
allocable to such employee shall be equitably apportioned among the buildings to
which such employee renders services based upon the time which such employee
spent performing services for each such building.

 

Cleaning: The cost of labor and material for cleaning the Building, surrounding
areaways and windows in the Building.

 

Elevator Maintenance: All expenses for or on account of the upkeep and
maintenance of all elevators in the Building.

 

Electricity: The actual cost of all electric current for the operation of any
machine, appliance or device used for the operation of the common areas of the
Building, including the cost of electric current for the elevators, lights, air
conditioning and heating.

 

Insurance, etc.: Fire, casualty, liability and such other insurance as may from
time to time be required by lending institutions on first-class office buildings
in the City or Town wherein the Building is located and all other expenses
customarily incurred in connection with the operation and maintenance of
first-class office buildings in the City or Town wherein the Building is located
including, without limitation, a management fee payable by Landlord and rental
costs associated with the Park’s management office. Such rental costs shall be
equitably apportioned among the buildings in the Park owned by Landlord.

 

9.2 Tax Excess. If in any Tax Period the Taxes exceed the Tax Base, Tenant shall
pay to Landlord Tenant’s Proportionate Share of such excess, such amount being
hereinafter referred to as “Tax Excess”. Tax Excess shall be due when billed by
Landlord. In implementation and not in limitation of the foregoing, Tenant shall
remit to Landlord pro rata monthly installments on account of projected Tax
Excess, calculated by Landlord on the basis of the most recent Tax data

 

13



--------------------------------------------------------------------------------

available. If the total of such monthly remittances on account of any Tax Period
is greater than the actual Tax Excess for such Tax Period, Tenant may credit the
difference against the next installment of rental or other charges due to
Landlord hereunder. If the total of such remittances is less than the actual Tax
Excess for such Tax Period, Tenant shall pay the difference to Landlord when
billed therefor.

 

Appropriate credit against Tax Excess shall be given for any refund obtained by
reason of a reduction in any Taxes by the Assessors or the administrative,
judicial or other governmental agency responsible therefor. The original
computations, as well as reimbursement or payments of additional charges, if
any, or allowances, if any, under the provisions of this Article 9.2 shall be
based on the original assessed valuations with adjustments to be made at a later
date when the tax refund, if any, shall be paid to Landlord by the taxing
authorities. Expenditures for legal fees and for other similar or dissimilar
expenses incurred in obtaining the tax refund may be charged against the tax
refund before the adjustments are made for the Tax Period.

 

9.3 Operating Expense Excess. If the Operating Costs in any Operating Year
exceed the Operating Costs in the Base Year, Tenant shall pay to Landlord
Tenant’s Proportionate Share of such excess, such amount being hereinafter
referred to as “Operating Expense Excess.” Operating Expense Excess shall be due
when billed by Landlord. In implementation and not in limitation of the
foregoing, Tenant shall remit to Landlord pro rata monthly installments on
account of projected Operating Expense Excess, calculated by Landlord on the
basis of the most recent Operating Costs data or budget available. If the total
of such monthly remittances on account of any Operating Year is greater than the
actual Operating Expense Excess for such Operating Year, Tenant may credit the
difference against the next installment of rent or other charges due to Landlord
hereunder. If the total of such remittances is less than actual Operating
Expense Excess for such Operating Year, Tenant shall pay the difference to
Landlord when billed therefor.

 

9.4 Part Years. If the Term Commencement Date or the Termination Date occurs in
the middle of an Operating Year or Tax Period, Tenant shall be liable for only
that portion of the Operating Expense or Tax Excess, as the case may be, in
respect of such Operating Year or Tax Period represented by a fraction the
numerator of which is the number of days of the herein term which falls within
the Operating Year or Tax Period and the denominator of which is three hundred
sixty-five (365), or the number of days in said Tax Period, as the case may be.

 

9.5 Effect of Taking. In the event of any taking of the Building or the land
upon which it stands under circumstances whereby this Lease shall not terminate
under the provisions of Article 20 then, for the purposes of determining Tax
Excess, there shall be substituted for the Tax Base originally provided for
herein a fraction of such Tax Base, the numerator of which fraction shall be the
Taxes for the first Tax Period subsequent to the condemnation or taking which
takes into account such condemnation or taking, and the denominator of which
shall be the Taxes for the last Tax Period prior to the condemnation or taking,
which did not take into account such condemnation or taking. Tenant’s
Proportionate Share shall be adjusted appropriately to reflect the proportion of
the premises and/or the Building remaining after such taking.

 

9.6 Disputes, etc. Any disputes arising under this Article 9 may, at the
election of either party, be submitted to arbitration as hereinafter provided.
Any obligations under this Article 9 which shall not have been paid at the
expiration or sooner termination of the term of this Lease shall survive such
expiration and shall be paid when and as the amount of same shall be determined
to be due.

 

10. CHANGES OR ALTERATIONS BY LANDLORD

 

Landlord reserves the right, exercisable by itself or its nominee, at any time
and from time to time without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor or otherwise
affecting Tenant’s obligations under this Lease, to make such changes.
alterations, additions, improvements, repairs or replacements in or to (i) the
Building (including the premises) and the fixtures and equipment thereof,
(ii) the street entrances, halls, passages, elevators, escalators, and stairways
of the Building, as it may deem necessary or desirable, and (iii) the
arrangement and/or location of entrances or passageways, doors and doorways, and
corridors, elevators, stairs. toilets, or other public parts of the Building, or
(iv) the parking and other common areas of the Park, provided, however, that
there be no unreasonable obstruction of the right of access to, or unreasonable
interference

 

14



--------------------------------------------------------------------------------

with the use and enjoyment of, the premises by Tenant. Nothing contained in this
Article 10 shall be deemed to relieve Tenant of any duty, obligation or
liability of Tenant with respect to making any repair, replacement or
improvement or complying with any law, order or requirement of any governmental
or other authority. Landlord reserves the right to adopt and at any time and
from time to time to change the name or address of the Building. Neither this
Lease nor any use by Tenant shall give Tenant any right or easement for the use
of any door or any passage or any concourse connecting with any other building
or to any public convenience, and the use of such doors, passages and concourses
and of such conveniences may be regulated or discontinued at any time and from
time to time by Landlord without notice to Tenant and without affecting the
obligation of Tenant hereunder or incurring any liability to Tenant therefor,
provided, however, that there be no unreasonable obstruction of the right of
access to, or unreasonable interference with the use of the premises by Tenant.

 

If at any time any windows of the premises are temporarily closed or darkened
for any reason whatsoever including but not limited to, Landlord’s own acts,
Landlord shall not be liable for any damage Tenant may sustain thereby and
Tenant shall not be entitled to any compensation therefor nor abatements of rent
nor shall the same release Tenant from its obligations hereunder nor constitute
an eviction.

 

11. FIXTURES, EQUIPMENT AND IMPROVEMENTS—REMOVAL BY TENANT

 

All fixtures, equipment, improvements and appurtenances attached to or built
into the premises prior to or during the term, whether by Landlord at its
expense or at the expense of Tenant (either or both) or by Tenant shall be and
remain part of the premises and shall not be removed by Tenant during or at the
end of the term unless Landlord otherwise elects to require Tenant to remove
such fixtures, equipment, improvements and appurtenances, in accordance with
Articles 12 and/or 22 of the Lease. All electric, telephone, telegraph,
communication, radio, plumbing, heating and sprinkling systems, fixtures and
outlets, vaults, paneling, molding, built-in shelving, radiator enclosures,
cork, rubber, linoleum and composition floors, ventilating, silencing, air
conditioning and cooling equipment, shall be deemed to be included in such
fixtures, equipment, improvements and appurtenances, whether or not attached to
or built into the premises. Where not built into the premises, all removable
electric fixtures, carpets, drinking or tap water facilities, furniture, or
trade fixtures or business equipment or Tenant’s inventory or stock in trade
shall not be deemed to be included in such fixtures, equipment, improvements and
appurtenances and may be, and upon the request of Landlord will be, removed by
Tenant upon the condition that such removal shall not materially damage the
premises or the Building and that the cost of repairing any damage to the
premises or the Building arising from installation or such removal shall be paid
by Tenant. If this Lease shall be terminated by reason of Tenant’s breach or
default, then, notwithstanding anything to the contrary in this Lease contained,
Landlord shall have a lien against all Tenant’s property in the premises or
elsewhere in the Building at the time of such termination to secure Landlord’s
rights under Article 2 1 hereof. Tenant shall, within ten (10) days of
Landlord’s written request, from time to time, execute and deliver to Landlord
such documentation (e.g., UCC statements) as may be necessary to enable Landlord
to perfect such lien.

 

12. ALTERATIONS AND IMPROVEMENTS BY TENANT

 

Tenant shall make no alterations, decorations, installations, removals,
additions or improvements in or to the premises without Landlord’s prior written
consent and then only those (i) which equal or exceed the specifications and
quantities provided in Exhibit 3. and (ii) made by contractors or mechanics
approved by Landlord. No installations or work shall be undertaken or begun by
Tenant until: (i) Landlord has approved written plans and specifications and a
time schedule for such work; and (ii) Tenant has made provision for either
written waivers of liens from all contractors, laborers and suppliers of
materials for such installations or work, the filing of lien bonds on behalf of
such contractors, laborers and suppliers, or other appropriate protective
measures approved by Landlord. No amendments or additions to such plans and
specifications shall be made without the prior written consent of Landlord.
Landlord’s consent and approval required under this Article 12 shall not be
unreasonably withheld. Landlord’s approval is solely given for the benefit of
Landlord and neither Tenant nor any third party shall have the right to rely
upon Landlord’s approval of Tenant’s plans for any purpose whatsoever, other
than with respect to Tenant complying with Tenant’s obligations under the Lease
to obtain Landlord’s approval thereof. Without limiting the foregoing, Tenant
shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the

 

15



--------------------------------------------------------------------------------

premises and the placement of Tenant’s furniture, appliances and equipment), and
Landlord’s approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. Landlord shall have no liability or
responsibility for any claim, injury or damage alleged to have been caused by
the particular materials, whether building standard or non-building standard,
appliances or equipment selected by Tenant in connection with any work performed
by or on behalf of Tenant in the premises including, without limitation,
furniture, carpeting, copiers, laser printers, computers and refrigerators. Any
such work, alterations, decorations, installations, removals, additions and
improvements shall be done at Tenant’s sole expense and at such times and in
such manner as Landlord may from time to time designate. If Tenant shall make
any alterations, decorations, installations, removals, additions or improvements
then Landlord may elect to require the Tenant at the expiration or sooner
termination of the term of this Lease to restore the premises to substantially
the same condition as existed at the Term Commencement Date. Landlord agrees to
make such election at the time that Landlord approves Tenant’s plans for any
such alterations, etc., if Tenant requests in writing that Landlord make such
election at the time that Tenant requests Landlord’s approval of such
alterations, etc. Tenant shall pay, as an additional charge, the entire increase
in real estate taxes on the Building which shall, at any time prior to or after
the Term Commencement Date, result from or be attributable to any alteration,
addition or improvement to the premises made by or for the account of Tenant in
excess of the specifications and quantities provided in Exhibit 3.

 

13. TENANT’S CONTRACTORS—MECHANICS’ AND OTHER LIENS—STANDARD OF TENANT’S
PERFORMANCE—COMPLIANCE WITH LAWS

 

Whenever Tenant shall make any alterations, decorations, installations,
removals, additions or improvements in or to the premises—whether such work be
done prior to or after the Term Commencement Date—Tenant will strictly observe
the following covenants and agreements:

 

(a) Tenant agrees that it will not, either directly or indirectly, use any
contractors and/or materials if their use will create any difficulty, whether in
the nature of a labor dispute or otherwise, with other contractors and/or labor
engaged by Tenant or Landlord or others in the construction, maintenance and/or
operation of the Building or any part thereof.

 

(b) In no event shall any material or equipment be incorporated in or added to
the premises, so as to become a fixture or otherwise a part of the Building, in
connection with any such alteration, decoration, installation, addition or
improvement which is subject to any lien, charge, mortgage or other encumbrance
of any kind whatsoever or is subject to any security interest or any form of
title retention agreement. Any mechanic’s lien filed against the premises or the
Building for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant shall be discharged by Tenant within ten (10) days
thereafter, at Tenant’s expense by filing the bond required by law or otherwise.
If Tenant fails so to discharge any lien, Landlord may do so at Tenant’s expense
and Tenant shall reimburse Landlord for any expense or cost incurred by Landlord
in so doing within fifteen (15) days after rendition of a bill therefor.

 

(c) All installations or work done by Tenant shall be at its own expense and
shall at all times comply with (i) laws, rules, orders and regulations of
governmental authorities having jurisdiction thereof; (ii) orders, rules and
regulations of any Board of Fire Underwriters. or any other body hereafter
constituted exercising similar functions, and governing insurance rating
bureaus; (iii) Rules and Regulations of Landlord; and (iv) plans and
specifications prepared by and at the expense of Tenant theretofore submitted to
and approved by Landlord.

 

(d) Tenant shall procure all necessary permits before undertaking any work in
the premises; do ail of such work in a good and workmanlike manner, employing
materials of good quality and complying with all governmental requirements; and
defend, save harmless, exonerate and indemnify Landlord from all injury, loss or
damage to any person or property occasioned by or growing out of such work.
Tenant shall cause contractors employed by Tenant to carry Worker’s Compensation
Insurance in accordance with statutory requirements, Automobile Liability
Insurance and, naming Landlord as an additional insured, Commercial General
Liability Insurance covering such contractors on or about the premises in the
amounts stated in Article 15 hereof or in such other reasonable amounts as
Landlord shall require and to submit certificates evidencing such coverage to
Landlord prior to the commencement of such work.

 

16



--------------------------------------------------------------------------------

14. REPAIRS BY TENANT—FLOOR LOAD

 

14.1 Repairs by Tenant. Tenant shall keep the premises neat and clean (including
periodic rug shampoo and waxing of tiled floors and cleaning of blinds and
drapes) and in such repair, order and condition as the same are in on the Term
Commencement Date or may be put in during the term hereof, reasonable use and
wearing thereof and damage by fire or by other casualty excepted. Tenant shall
be solely responsible for the proper maintenance of all equipment and appliances
operated by Tenant, including, without limitation, copiers, laser printers,
computers and refrigerators. Tenant shall make, as and when needed as a result
of misuse by, or neglect or improper conduct of, Tenant or Tenant’s servants,
employees, agents, contractors, invitees, or licensees or otherwise, all repairs
in and about the premises necessary to preserve them in such repair, order and
condition, which repairs shall be in quality and class equal to the original
work. Landlord may elect, at the expense of Tenant, to make any such repairs or
to repair any damage or injury to the Building or the premises caused by moving
property of Tenant in or out of the Building, or by installation or removal of
furniture or other property, or by misuse by, or neglect, or improper conduct
of, Tenant or Tenant’s servants, employees, agents, contractors, or licensees.

 

14.2 Floor Load—Heavy Machinery. Tenant shall not place a load upon any floor of
the premises exceeding the floor load per square foot of area which such floor
was designed to carry and which is allowed by law. Landlord reserves the right
to prescribe the weight and position of all business machines and mechanical
equipment, including safes, which shall be placed so as to distribute the
weight. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient in Landlord’s
judgment to absorb and prevent vibration, noise and annoyance. Tenant shall not
move any safe, heavy machinery, heavy equipment, freight, bulky matter, or
fixtures into or out of the Building without Landlord’s prior written consent.
If such safe, machinery, equipment, freight, bulky matter or fixtures requires
special handling, Tenant agrees to employ only persons holding a Master Rigger’s
License to do said work, and that all work in connection therewith shall comply
with applicable laws and regulations. Any such moving shall be at the sole risk
and hazard of Tenant and Tenant will defend, indemnify and save Landlord
harmless against and from any liability, loss, injury, claim or suit resulting
directly or indirectly from such moving. Proper placement of all such business
machines, etc. in the premises shall be Tenant’s responsibility.

 

15. INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

15.1 General Liability Insurance. Tenant shall procure, and keep in force and
pay for, Commercial General Liability Insurance insuring Tenant on an occurrence
basis against all claims and demands for personal injury liability (including,
without limitation, bodily injury. sickness, disease, and death) or damage to
property which may be claimed to have occurred from and after the time Tenant
and/or its contractors enter the premises in accordance with Article 4 of this
Lease, of not less than One Million ($1.000,000) Dollars in the event of
personal injury to any number of persons or damage to property, arising out of
any one occurrence, with an umbrella policy of not less than Five Million
($5,000,000) Dollars, and from time to time thereafter shall be not less than
such higher amounts. If procurable, as may be reasonably required by Landlord
and are customarily carried by responsible similar tenants in the City or Town
wherein the Building is located.

 

15.1A Liquor Legal Liability Insurance. If alcoholic beverages are sold, used,
delivered or stored on, in or from the premises, Tenant shall maintain
throughout the term of this Lease at its expense, insurance of not less than Two
Million Dollars ($2,000,000) covering any claims arising under applicable law
relating to the manufacture. storage, sale, use or giving away of any alcoholic
or other intoxicating liquor or beverage in connection with Tenant’s operations
in the Building, which claims could be asserted against Landlord, Tenant, the
Building or the premises.

 

15.2 Certificates of Insurance. Such insurance shall be effected with insurers
approved by Landlord, authorized to do business in the State wherein the
Building is situated under valid and

 

17



--------------------------------------------------------------------------------

enforceable policies wherein Tenant names Landlord and Landlord’s managing agent
as additional insureds. Such insurance shall provide that it shall not be
canceled or modified without at least thirty (30) days’ prior written notice to
each insured named therein. On or before the time Tenant and/or its contractors
enter the premises in accordance with Articles 4 and 14 of this Lease and
thereafter not less than fifteen (15) days prior to the expiration date of each
expiring policy, original copies of the policies provided for in Article 15.1
issued by the respective insurers, or certificates of such policies setting
forth in full the provisions thereof and issued by such insurers together with
evidence satisfactory to Landlord of the payment of all premiums for such
policies, shall be delivered by Tenant to Landlord and certificates as aforesaid
of such policies shall upon request of Landlord, be delivered by Tenant to the
holder of any mortgage affecting the premises.

 

15.3 General. Tenant will save Landlord, its agents and employees, harmless and
will exonerate, defend and indemnify Landlord, its agents and employees, from
and against any and all claims, liabilities or penalties asserted by or on
behalf of any person, firm, corporation or public authority arising from the
Tenant’s breach of the Lease or:

 

(a) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the premises on account of or based upon the
act, omission, fault, negligence or misconduct of any person whomsoever (except
to the extent the same is caused by Landlord, its agents, contractors or
employees);

 

(b) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring elsewhere (other than on the premises) in or
about the Building (and, in particular, without limiting the generality of the
foregoing, on or about the elevators, stairways, public corridors, sidewalks,
concourses, arcades, malls, galleries, vehicular tunnels, approaches, areaways,
roof, or other appurtenances and facilities used in connection with the Building
or premises) arising out of the negligence or willful misconduct of Tenant, its
agents, employees or contractors: and

 

(c) On account of or based upon (including monies due on account of) any work or
thing whatsoever done (other than by Landlord or its contractors, or agents or
employees of either) on the premises during the term of this Lease and during
the period of time, if any, prior to the Term Commencement Date that Tenant may
have been given access to the premises.

 

(d) Tenant’s obligations under this Article 15.3 shall be insured either under
the Commercial General Liability Insurance required under Article 15.1, above,
or by a contractual insurance rider or other coverage; and certificates of
insurance in respect thereof shall be provided by Tenant to Landlord upon
request.

 

15.3A Landlord’s Indemnity of Tenant. Landlord, subject to the limitations on
Landlord’s liability contained in Articles 19 and 26 of this Lease, agrees to
hold Tenant harmless and to defend, exonerate and indemnify Tenant from and
against any and all claims, liabilities, or penalties asserted by or on behalf
of any third party (i.e. any person, firm, corporation or public authority) for
damage to property or injuries to persons on account of or based upon any injury
to persons, or loss of or damage to property, sustained or occurring in the
Building to the extent arising from the negligence, or willful misconduct of
Landlord or Landlord’s agents, employees or contractors.

 

15.4 Property of Tenant. In addition to and not in limitation of the foregoing,
Tenant covenants and agrees that, to the maximum extent permitted by law, all
merchandise, furniture, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the premises or Building, in the public corridors, or on the
sidewalks, areaways and approaches adjacent thereto, shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever no
part of said damage or loss shall be charged to, or borne by, Landlord.

 

15.5 Bursting of Pipes, etc. Landlord shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, air contaminants or emissions, electricity, electrical or electronic
emanations or disturbance, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances, equipment or plumbing works or from the
roof, street or subsurface or from any other place or caused by dampness,
vandalism, malicious mischief or by any other cause of whatever nature, unless
caused by or due to the

 

18



--------------------------------------------------------------------------------

negligence of Landlord, its agents, servants or employees, and then, where
notice and an opportunity to cure are appropriate (i.e., where Tenant has an
opportunity to know or should have known of such condition sufficiently in
advance of the occurrence of any such injury or damage resulting therefrom as
would have enabled Landlord to prevent such damage or loss had Tenant notified
Landlord of such condition), only after (i) notice to Landlord of the condition
claimed to constitute negligence and (ii) the expiration of a reasonable time
after such notice has been received by Landlord without Landlord having taken
all reasonable and practicable means to cure or correct such condition; and
pending such cure or correction by Landlord, Tenant shall take all reasonably
prudent temporary measures and safeguards to prevent any injury, loss or damage
to persons or property. In no event shall Landlord be liable for any loss, the
risk of which is covered by Tenant’s insurance or is required to be so covered
by this Lease; nor shall Landlord or its agents be liable for any such damage
caused by other tenants or persons in the Building or caused by operations in
construction of any private, public, or quasi-public work; nor shall Landlord be
liable for any latent defect in the premises or in the Building; provided
however, that the foregoing shall not relieve Landlord of its obligation to
perform maintenance and repairs pursuant to Article 8.7. Landlord shall
cooperate with Tenant in such manner as Tenant shall reasonably request in the
event that Tenant suffers any loss or damage by reason of any such latent defect
so that Tenant shall be able to prosecute any claim which it may have against
the contractor and/or material supplier responsible for such latent defect.
Without limiting the foregoing, Landlord shall assign its right to Tenant
against any such contractor and/or material supplier, if necessary to enable
Tenant to prosecute its claim against any such contractor and/or material
supplier.

 

15.6 Repairs and Alterations—No Diminution of Rental Value. Except as otherwise
provided in Article 18, there shall be no allowance to Tenant for diminution of
rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to Tenant arising from any repairs,
alterations, additions. replacements or improvements made by Landlord, Tenant or
others in or to any portion of the Building or premises or any property
adjoining the Building, or in or to fixtures, appurtenances, or equipment
thereof, or for failure of Landlord or others to make any repairs, alterations,
additions or improvements in or to any portion of the Building, or of the
premises, or in or to the fixtures, appurtenances or equipment thereof.

 

16. ASSIGNMENT, MORTGAGING AND SUBLETTING

 

A. Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted, nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred, voluntarily, by operation of law
or otherwise, and that neither the premises, nor any part thereof will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied, or permitted to be used or occupied, or utilized for desk
space or for mailing privileges, by anyone other than Tenant, or for any use or
purpose other than as stated in Exhibit 1, or be sublet, or offered or
advertised for subletting. Notwithstanding the foregoing, it is hereby expressly
understood and agreed however, if Tenant is a corporation, that the assignment
or transfer of this Lease, and the term and estate hereby granted, to any
corporation into which Tenant is merged or with which Tenant is consolidated
which corporation shall have a net worth at least equal to that of Tenant
immediately prior to such merger or consolidation (such corporation being
hereinafter called “Assignee”), shall not be deemed to be prohibited hereby if,
and upon the express condition that Assignee and Tenant shall promptly execute,
acknowledge and deliver to Landlord an agreement (“Assumption Agreement”) in
form and substance satisfactory to Landlord whereby Assignee shall agree to be
independently bound by and upon all the covenants, agreements, terms, provisions
and conditions set forth in this Lease on the part of Tenant to be performed,
and whereby Assignee shall expressly agree that the provisions of this Article
16 shall, notwithstanding such assignment or transfer, continue to be binding
upon it with respect to all future assignments and transfers. Attached to the
Lease as Exhibit 9 is a form of Assumption Agreement which is satisfactory to
Landlord.

 

B. Notwithstanding anything to the contrary in the Lease contained:

 

1. Tenant shall, prior to offering or advertising the premises or any portion
thereof for sublease or assignment give Landlord a Recapture Offer, as
hereinafter defined.

 

19



--------------------------------------------------------------------------------

2. For the purposes hereof a “Recapture Offer” shall be defined as a notice in
writing from Tenant to Landlord which:

 

(a) States that Tenant desires to sublet the premises, or a portion thereof, or
to assign its interest in this Lease.

 

(b) Identifies the affected portion of the premises (“Recapture Premises”).

 

(c) Identifies the period of time (“Recapture Period”) during which Tenant
proposes to sublet the Recapture Premises or to assign its interest in the
Lease.

 

(d) Offers to Landlord to terminate the Lease in respect of the Recapture
Premises (in the case of a proposed assignment of Tenant’s interest in the Lease
or a subletting for the remainder of the term of the Lease) or to suspend the
term of the Lease pro tanto in respect of the Recapture Period (i.e. the term of
the Lease in respect of the Recapture Premises shall be terminated during the
Recapture Period and Tenant’s rental obligations shall be reduced in proportion
to the ratio of the Total Rentable Area of the Recapture Premises to the Total
Rentable Area of the premises then demised to Tenant).

 

3. Landlord shall have thirty (30) days to accept a Recapture Offer. If Landlord
does not timely give written notice to Tenant accepting a Recapture Offer, then
Landlord agrees that it will not unreasonably withhold or delay its consent to a
sublease of the Recapture Premises for the Recapture Period, or an assignment of
Tenant’s interest in the Lease, as the case may be, to a Qualified Transferee,
as hereinafter defined.

 

4. For the purposes hereof, a “Qualified Transferee” shall be defined as a
person, firm or corporation which, in Landlord’s reasonable opinion:

 

(a) is financially responsible and of good reputation;

 

(b) is engaged in a business, the functional aspects of which, with respect to
the premises, are similar to the use of other premises made by other office
space tenants in the Building; and

 

(c) is not a Restricted Park Occupant, as hereinafter defined.

 

5. For the purposes hereof, a “Restricted Park Occupant” shall be defined as any
tenant or subtenant of premises in the Park (“Park Occupant”). Notwithstanding
the foregoing, a Park Occupant who satisfies all three of the following criteria
shall not be deemed to be a Restricted Park Occupant:

 

(a) Such occupant desires to sublease the Recapture Premises for expansion
purposes only; and

 

(b) Such Occupant’s occupancy of the Recapture Premises will not, either
directly or indirectly, cause a vacancy in the premises which such occupant then
occupies in the Park; and

 

(c) Such Occupant’s need, as to the size of premises and length of term, cannot
then (i.e., at the time that Tenant requests Landlord’s consent to such
Occupant) be satisfied by Landlord.

 

6. Notwithstanding anything to the contrary in this Paragraph B contained:

 

(a) If Tenant is in default of its obligations under the Lease at the time that
it makes the aforesaid offer to Landlord, such default shall be deemed to be a
“reasonable” reason for Landlord withholding its consent to any proposed
subletting or assignment: and

 

(b) If Tenant does not enter into a sublease with a subtenant (or an assignment
to an assignee, as the case may be) approved by Landlord, as aforesaid, on or
before the date which is one hundred eighty (180) days after the earlier of:
(x) the expiration of said thirty (30) day period, or (y) the date that Landlord
notifies Tenant that Landlord will not accept Tenant’s offer to terminate or
suspend the Lease, then Landlord shall have the right arbitrarily to withhold
its consent to any subletting or assignment proposed to be entered into by ,
Tenant after the expiration of said one hundred eighty (180) day period unless
Tenant again offers, in accordance with this Paragraph B, either to terminate or
to suspend the Lease in respect of the portion of the premises proposed to be
sublet (or in respect of the entirety of the premises in the event of a proposed
assignment, as the case may be). If Tenant shall make any subsequent offers to
terminate or

 

20



--------------------------------------------------------------------------------

suspend the Lease pursuant to this Paragraph B, any such subsequent offers shall
be treated in all respects as if it is Tenant’s first offer to suspend or
terminate the Lease pursuant to this Paragraph B.

 

7. Notwithstanding anything to the contrary herein contained, but subject to the
last sentence of this Subparagraph 7, Tenant shall have no rights with respect
to either Portion of the premises under this Paragraph B hereof prior to the
date one (1) year after the Rent Commencement Date in respect of such Portion of
the premises. Without limiting the foregoing, Tenant shall have no right to give
Landlord a Recapture Offer with respect to either Portion of the Premises prior
to the date one (1) year after the Rent Commencement Date in respect of such
Portion of the premises. Notwithstanding anything to the contrary in this
Subparagraph 7 contained, in the event that Tenant is not allowed to use the
premises for the Permitted Use due to applicable laws, codes, orders, rules or
regulations prior to the date one (1) year after the Rent Commencement Date,
then Tenant shall have its rights under this Paragraph B prior to the date one
(1) year after the Rent Commencement Date in respect of such Portion of the
premises.

 

8. No subletting or assignment shall relieve Tenant of its primary obligation as
party-Tenant hereunder, nor shall it reduce or increase Landlord’s obligations
under the Lease.

 

C. Notwithstanding anything to the contrary herein contained, Tenant shall have
the right, without obtaining Landlord’s consent and without giving Landlord a
Recapture Offer, to assign its interest in this Lease and to sublease the
premises, or any portion thereof, to an Affiliated Entity, as hereinafter
defined, so long as such entity remains in such relationship to Tenant, and
provided that prior to or simultaneously with such assignment or sublease, such
Affiliated Entity executes and delivers to Landlord an Assumption agreement, as
hereinabove defined. For the purposes hereof, an “Affiliated Entity” shall be
defined as any entity which is controlled by, is under common control with, or
which controls Tenant. For the purposes hereof, control shall mean the direct or
indirect ownership of more than fifty (50%) percent of the beneficial interest
of the entity in question.

 

D. If Tenant is an individual who uses and/or occupies the premises with
partners, or if Tenant is a partnership, then:

 

(i) Each present and future partner shall be personally bound by and upon all of
the covenants, agreements. terms, provisions and conditions set forth in this
Lease on the part of Tenant to be performed; and

 

(ii) In confirmation of the foregoing, Landlord may (but without being required
to do so) request (and Tenant shall duly comply) that Tenant, at the time that
Tenant admits any new partner to its partnership, shall require each such new
partner to execute an agreement in form and substance satisfactory to Landlord
whereby such new partner shall agree to be personally bound by and upon all of
the covenants, agreements, terms, provisions and conditions of this Lease on the
part of Tenant to be performed, without regard to the time when such new partner
is admitted to partnership or when any obligations under any such covenants,
etc., accrue.

 

E. The listing of any name other than that of Tenant, whether on the doors of
the premises or on the Building directory, or otherwise, shall not operate to
vest in any such other person, firm or corporation any right or interest in this
Lease or in the premises or be deemed to effect or evidence any consent of
Landlord, it being expressly understood that any such listing is a privilege
extended by Landlord revocable at will by written notice to Tenant.

 

F. If this Lease be assigned, or if the premises or any part thereof be sublet
or occupied by anybody other than Tenant, Landlord may, at any time and from
time to time, collect rent and other charges from the assignee, subtenant or
occupant, and apply the net amount collected to the rent and other charges
herein reserved then due and thereafter becoming due, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, subtenant or occupant as a tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. Any consent by Landlord to a particular
assignment or subletting shall not in any way diminish the prohibition stated in
the first sentence of this Article 16 or the continuing liability of the Tenant
named on

 

21



--------------------------------------------------------------------------------

Exhibit 1 as the party Tenant under this Lease. No assignment or subletting
shall affect the purpose for which the premises may be used as stated in Exhibit
1.

 

17. MISCELLANEOUS COVENANTS

 

Tenant covenants and agrees as follows:

 

17.1 Rules and Regulations. Tenant will faithfully observe and comply with the
Rules and Regulations, if any, annexed hereto and such other and further
reasonable Rules and Regulations as Landlord hereafter at any time or from time
to time may make and may communicate in writing to Tenant, which in the
reasonable judgment of Landlord shall be necessary for the reputation, safety,
care or appearance of the Building, or the preservation of good order therein,
or the operation or maintenance of the Building, or the equipment thereof, or
the comfort of tenants or others in the Building, provided, however, that in the
case of any conflict between the provisions of this Lease and any such
regulations, the provisions of this Lease shall control, and provided further
that nothing contained in this Lease shall be construed to impose upon Landlord
any duty or obligation to enforce the Rules and Regulations or the terms,
covenants or conditions in any other lease as against any other tenant and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, contractors, visitors, invitees or
licensees.

 

17.2 Access to Premises—Shoring. Tenant shall: (i) permit Landlord to erect, use
and maintain pipes. ducts and conduits in and through the premises, provided the
same do not materially reduce the floor area or materially adversely affect the
appearance thereof; (ii) upon prior oral notice (except that no notice shall be
required in emergency situations), permit Landlord and any mortgagee of the
Building or the Building and land or of the interest of Landlord therein, and
any lessor under any ground or underlying lease. and their representatives, to
have free and unrestricted access to and to enter upon the premises at all
reasonable hours for the purposes of inspection or of making repairs,
replacements or improvements in or to the premises or the Building or equipment
(including, without limitation, sanitary, electrical, heating, air conditioning
or other systems) or of complying with all laws, orders and requirements of
governmental or other authority or of exercising any right reserved to Landlord
by this Lease (including the right during the progress of any such repairs,
replacements or improvements or while performing work and furnishing materials
in connection with compliance with any such laws, orders or requirements to take
upon or through, or to keep and store within, the premises all necessary
materials, tools and equipment); and (iii).. permit Landlord, at reasonable
times, to show the premises during ordinary business hours to any existing or
prospective mortgagee, ground lessor, space lessee, purchaser, or assignee of
any mortgage, of the Building or of the Building and the land or of the interest
of Landlord therein, and during the period of 12 months next preceding the
Termination Date to any person contemplating the leasing of the premises or any
part thereof. If Tenant shall not be personally present to open and permit an
entry into the premises at any time when for any reason an entry therein shall
be necessary or permissible, Landlord or Landlord’s agents may enter the same by
a master key, or may forcibly enter the same, without rendering Landlord or such
agent is liable therefor (if during such entry Landlord or Landlord’s agents
shall accord reasonable care to Tenant’s property), and without in any manner
affecting the obligations and covenants of this Lease.

 

Provided that Landlord shall incur no additional expense thereby, Landlord shall
exercise its rights of access to the premises permitted under any of the terms
and provisions of this Lease in such manner as to minimize to the extent
practicable interference with Tenant’s use and occupation of the premises.

 

17.3 Accidents to Sanitary and Other Systems. Tenant shall give to Landlord
prompt notice of any fire or accident in the premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,
heating and air conditioning or other systems located in, or passing through,
the premises. Except as otherwise provided in Articles 18 and 20, and subject to
Tenant’s obligations in Article 14, such damage or defective condition shall be
remedied by Landlord with reasonable diligence, but if such damage or defective
condition was caused by Tenant or by the employees, licensees, contractors or
invitees of Tenant, the cost to remedy the same shall be paid

 

22



--------------------------------------------------------------------------------

by Tenant. In addition, all reasonable costs incurred by Landlord in connection
with the investigation of any notice given by Tenant shall be paid by Tenant if
the reported damage or defective condition was caused by Tenant or by the
employees, licensees, contractors, or invitees of Tenant. Tenant shall not be
entitled to claim any eviction from the premises or any damages arising from any
such damage or defect unless the same (i) shall have been occasioned by the
negligence of the Landlord, its agents, servants or employees and (ii) shall
not, after notice to Landlord of the condition claimed to constitute negligence,
have been cured or corrected within a reasonable time after such notice has been
received by Landlord; and in case of a claim of eviction unless such damage or
defective condition shall have rendered the premises untenantable and they shall
not have been made tenantable by Landlord within a reasonable time.

 

17.4 Signs, Blinds and Drapes. Tenant shall put no signs in any part of the
Building. Notwithstanding the foregoing, Landlord shall provide and install
Building standard tenant identification signage in the following areas (“Tenant
Signage”): (i) main directory at the entrance of the Park, (ii) lobby
directories of the Building; (iii) Tenant’s entrance door to the premises; and
(iv) arrow signage on the floor of the premises. The initial Tenant Signage
shall be at Landlord’s cost and expense. Any changes or additions to Tenant’s
Signage shall be at Tenant’s cost and expense. In addition to the Tenant
Signage, Tenant shall be permitted to install its name on the Building’s
monument sign provided that either: (i) Tenant is the largest tenant in the
Building on a square footage basis, or (ii) the monument sign is redesigned b),
Landlord. at Tenant’s cost, to allow for three (3) signs and Tenant is one of
the two (2) largest tenants in the Building, on a square footage basis. No signs
or blinds may be put on or in any window or elsewhere by Tenant if visible from
the exterior of the Building, nor may the building standard drapes or blinds be
removed by Tenant. Building standard vertical blinds shall be installed by
Landlord in the perimeter windows of the premises Tenant may hang its own
drapes, provided that they shall not in any way interfere with the building
standard drapery or blinds or be visible from the exterior of the Building and
that such drapes are so hung and installed that when drawn, the building
standard drapery or blinds are automatically also drawn. Any signs or lettering
in the public corridors or on the doors shall conform to Landlord’s building
standard design. Neither Landlord’s name, nor the name of the Building or the
Park, or the name of any other structure erected therein shall be used without
Landlord’s consent in any advertising material (except on business stationery or
as an address in advertising matter), nor shall any such name, as aforesaid, be
used in any undignified, confusing, detrimental or misleading manner.

 

17.5 Estoppel Certificate. Tenant shall at any time and from time to time upon
not less than ten (10) days’ prior notice by Landlord to Tenant, execute,
acknowledge and deliver to Landlord a statement in writing certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), and the dates to which the Yearly Rent and other charges
have been paid in advance, if any, stating whether or not Landlord is in default
in performance of any covenant, agreement, term, provision or condition
contained in this Lease and, if so, specifying each such default and such other
facts as Landlord may reasonably request, it being intended that any such
statement delivered pursuant hereto may be relied upon by any prospective
purchaser of the Building or of the Building and the land or of any interest of
Landlord therein, any mortgagee or prospective mortgagee thereof, any lessor or
prospective lessor thereof, any lessee or prospective lessee thereof, or any
prospective assignee of any mortgage thereof. Time is of the essence in respect
of any such requested certificate, Tenant hereby acknowledging the importance of
such certificates in mortgage financing arrangements, prospective sale and the
like. Tenant hereby appoints Landlord Tenant’s attorney-in-fact in its name and
behalf to execute such statement if Tenant shall fail to execute such statement
within such ten-(10)-day period.

 

17.6 Prohibited Materials and Property.

 

A. Tenant shall not bring or permit to be brought or kept in or on the premises
or elsewhere in the Building (i) any inflammable, combustible or explosive
fluid, material, chemical or substance including, without limitation, any
hazardous substances as defined under Massachusetts General Laws chapter 2 1 E,
the Federal Comprehensive Environmental Response Compensation and Liability Act
(CERCLA), 42 USC $9601 as, amended, under Section 3001 of the Federal Resource
conservation and Recovery Act of 1976, as amended, or under any regulation of
any governmental authority

 

23



--------------------------------------------------------------------------------

regulating environmental or health matters (except for standard office supplies
stored in proper containers), (ii) any materials, appliances or equipment
(including, without limitation, materials, appliances and equipment selected by
Tenant for the construction or other preparation of the premises and furniture
and carpeting) which pose any danger to life, safety or health or may cause
damage, injury or death; (iii) any unique, unusually valuable, rare or exotic
property, work of art or the like unless the same is fully insured under
all-risk coverage, or (iv) any data processing, electronic, optical or other
equipment or property of a delicate, fragile or vulnerable nature unless the
same are housed, shielded and protected against harm and damage, whether by
cleaning or maintenance personnel, radiations or emanations from other equipment
now or hereafter installed in the Building, or otherwise. Nor shall Tenant cause
or permit any potentially harmful air emissions, odors of cooking or other
processes, or any unusual or other objectionable odors or emissions to emanate
from or permeate the premises.

 

B. Landlord represents and warrants that, except as set forth in Exhibit 7,
Landlord is unaware of the existence of any Hazardous Material on the land or in
the Building, including its interior, systems or structure (collectively, the
“Property”), except for standard office supplies stored in proper containers and
oil and gasoline in automobiles located on the land. “Hazardous Material” shall
mean: (i) asbestos or asbestos containing material, (ii) polychlorinated
biphenyls, (iii) radiation and (iv) any material or substance, whether solid,
gaseous or liquid, which may pose a present or potential hazard to human health
or the environment when improperly disposed of, treated, stored, transported. or
otherwise managed. including (a) oil (except for fuel properly stored and
handled in the Building) or hazardous substances subject to Massachusetts
General Laws Chapter 2 1 E or CERCLA, (b) hazardous waste identified in
accordance with Section 300 1 of the Federal Resource Conservation and Recovery
Act of 1976, as amended, and (c) hazardous waste, material or substance
identified by any present regulation of any governmental authority regulating
environmental or health, matters.

 

17.7 Requirements of Law—Fines and Penalties. Tenant at its sole expense shall
comply with all laws, rules, orders and regulations, including, without
limitation, all energy-related requirements, of Federal, State, County and
Municipal Authorities and with any direction of any public officer or officers,
pursuant to law, which shall impose any duty upon Landlord or Tenant with
respect to or arising out of Tenant’s use or occupancy of the premises. Tenant
shall reimburse and compensate Landlord for all ‘ expenditures made by, or
damages or fines sustained or incurred by, Landlord due to nonperformance or
noncompliance with or breach or failure to observe any item, covenant, or
condition of this Lease upon Tenant’s part to be kept, observed, performed or
complied with. If Tenant receives notice of any violation of law, ordinance,
order or regulation applicable to the premises, it shall give prompt notice
thereof to Landlord.

 

17.8 Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit to be done
any act or thing upon the premises or elsewhere in the Building which will
invalidate or be in conflict with any insurance policies covering the Building
and the fixtures and property therein; and shall not do, or permit to be done,
any act or thing upon the premises which shall subject Landlord to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation being carried on upon said premises or for any
other reason. Tenant at its own expense shall comply with all rules, orders,
regulations and requirements of the Board of Fire Underwriters, or any other
similar body having jurisdiction, and shall not (i) do, or permit anything to be
done, in or upon the premises, or bring or keep anything therein, except as now
or hereafter permitted by the Fire Department, Board of Underwriters, Fire
Insurance Rating Organization, or other authority having jurisdiction, and then
only in such quantity and manner of storage as will not increase the rate for
any insurance applicable to the Building, or (ii) use the premises in a manner
which shall increase such insurance rates on the Building, or on property
located therein, over that applicable when Tenant first took occupancy of the
premises hereunder. If by reason of the failure of Tenant to comply with the
provisions hereof the insurance rate applicable to any policy of insurance shall
at any time thereafter be higher than it otherwise would be, the Tenant shall
reimburse Landlord for that part of any insurance premiums thereafter paid by
Landlord, which shall have been charged because of such failure by Tenant.

 

24



--------------------------------------------------------------------------------

17.9 Miscellaneous. Tenant shall not suffer or permit the premises or any
fixtures, equipment or utilities therein or serving the same, to be overloaded,
damaged or defaced, nor permit any hole to be drilled or made in any part
thereof. Tenant shall not suffer or permit any employee, contractor, business
invitee or visitor to violate any covenant, agreement or obligations of the
Tenant under this Lease.

 

18. DAMAGE BY FIRE, ETC.

 

During the entire term of this Lease, and adjusting insurance coverages to
reflect current values from time to time:—(i) Landlord shall keep the Building
(excluding work, installations, improvements and betterments in the premises
which exceed the specifications provided in Exhibit 3, [called
“Over-Building-Standard Property”] and any other property installed by or at the
expense of Tenant) insured against loss or damage caused by any peril covered
under fire, extended coverage and all risk insurance in an amount equal to one
hundred percent (1 00%) of the full insurable value thereof above foundation
walls; and (ii) Tenant shall keep its personal property in and about the
premises and the Over-Building-Standard Property insured against loss or damage
caused by any peril covered under fire, extended coverage and all risk insurance
in an amount equal to one hundred percent (1 00%) of the full insurable value
thereof. Such Tenant’s insurance shall insure the interests of both Landlord and
Tenant as their respective interests may appear from time to time and shall name
Landlord as an additional insured: and the proceeds thereof shall be used only
for the replacement or restoration of such personal property and the
Over-Building-Standard Property.

 

If any portion of the premises required to be insured by Landlord under the
preceding paragraph shall be damaged by fire or other Insured casualty, Landlord
shall proceed with diligence, subject to the then applicable statutes, building
codes, zoning ordinances, and regulations of any governmental authority, and at
the expense of Landlord (but only to the extent of insurance proceeds made
available to Landlord by any mortgagee and/or ground lessor of the real property
of which the premises are a part) to repair or cause to be repaired such damage,
provided, however, in respect of any Over-Building Standard Property as shall
have been damaged by such fire or other casualty and which (in the judgment of
Landlord) can more effectively be repaired as an Integral part of Landlord’s
repair work on the premises, that such repairs to such Tenant’s alterations,
decorations, additions and improvements shall be performed by Landlord but at I
Tenant’s expense; in all other respects, all repairs to and replacements of
Tenant’s property and Over-Building-Standard Property shall be made by and at
the expense of Tenant. If the premises or any part thereof shall have been
rendered unfit for use and occupation hereunder by reason of such damage the
Yearly Rent or a just and proportionate part thereof, according to the nature
and extent to which the premises shall have been so rendered unfit, shall be
suspended or abated until the premises (except as to the property which is to be
repaired by or at the expense of Tenant) shall have been restored as nearly as
practicably may be to the condition in which they were immediately prior to such
fire or other casualty. Tenant agrees to cooperate with Landlord in such manner
as Landlord may reasonably request in assisting Landlord in collecting rent
insurance proceeds due in connection with any casualty which affects the
premises. Landlord shall not be liable for delays in the making of any such
repairs which are due to government regulation, casualties and strikes,
unavailability of labor and materials, and other causes beyond the reasonable
control of Landlord, nor shall Landlord be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting from delays in
repairing such damage. If (i) the premises are so damaged by fire or other
casualty (whether or not insured) at any time during the last eighteen
(18) months of the term hereof that the cost to repair such damage is reasonably
estimated to exceed one third of the total Yearly Rent payable hereunder for the
period from the estimated date of restoration until the Termination Date, or
(ii) the Building (whether or not including any portion of the premises) is so
damaged by fire or other casualty (whether or not insured) that substantial
alteration or reconstruction of fifty (50%) percent or more of the Building or
demolition of the Building shall in Landlord’s judgment be required, then and in
either of such events, this Lease and the term hereof may be terminated at the
election of Landlord by a notice in writing of its election so to terminate
which shall be given by Landlord to Tenant within sixty (60) days following such
fire or other casualty, the effective termination date of which shall be not
less than thirty (30) days after the day on which such termination notice is
received by Tenant. Notwithstanding anything to the contrary herein contained,
Landlord shall not exercise its right to terminate the term of the Lease
pursuant to clause (ii) of the immediately preceding sentence unless Landlord
also terminates the leases of all other tenants similarly affected by such fire
or

 

25



--------------------------------------------------------------------------------

casualty. in the event of any termination, this Lease and the term hereof shall
expire as of such effective termination date as though that were the Termination
Date as stated in Exhibit 1 and the Yearly Rent shall be apportioned as of such
date; and if the premises or any part thereof shall have been rendered unfit for
use and occupation by reason of such damage the Yearly Rent for the period from
the date of the tire or other casualty to the effective termination date, or a
just and proportionate part thereof, according to the nature and extent-to which
the premises shall have been so rendered unfit, shall be abated. If any portion
of the premises or any portion of the Building shall be damaged or destroyed by
fire or other casualty to the extent that the operation of Tenant’s business in
the premises in the normal course is materially adversely affected, then, within
thirty (30) days of such fire or other casualty, Landlord shall submit to Tenant
a reasonable engineering estimate as to the estimated length of time to complete
such repairs. If the time period (“Estimated Restoration Period”) set forth in
such estimate shall exceed one hundred eighty (180) days of the date of such
casualty. Tenant may elect, by a notice sent within fifteen (15) days after
notice of such estimate is sent to Tenant. to terminate this Lease. If such
estimate shall fall within the 180-day limit, Tenant shall have no such right to
terminate and Landlord shall, subject to the provisions of this Article 18,
proceed with due diligence and promptness to reasonably complete the repairs or
restoration within such one hundred eighty (180) days, subject always to delays
for causes beyond Landlord’s reasonable control including, but not limited to
the causes specified in Article 26 hereof, and the other limitations set forth
in this Article 18.

 

In the event that the premises or the Building are damaged by fire or other
casualty to such an extent so as to render the premises untenantable, and if
Landlord shall fail to substantially complete said repairs or restoration within
a period (“Restoration Period”) which is the greater of the Estimated
Restoration Period or one hundred fifty (150) days after the date of such fire
or other casualty for any reason other than Tenant’s fault, Tenant may terminate
this Lease by giving Landlord written notice as follows:

 

(a) Said notice shall be given after said Restoration Period.

 

(b) Said notice shall set forth an effective date which is not earlier than
thirty (30) days after Landlord receives said notice.

 

(c) If said repairs or restoration are substantially complete on or before the
date thirty (30) days (which thirty-(30)-day period shall be extended by the
length of any delays caused by Tenant or Tenant’s contractors) after Landlord
receives such notice, said notice shall have no further force and effect.

 

(d) If said repairs or restoration are not substantially complete on or before
the date thirty (30) days (which thirty-(30)-day period shall be extended by the
length of any delays caused by Tenant or Tenant’s contractors) after Landlord
receives such notice, the Lease shall terminate as of said effective date.

 

19. WAIVER OF SUBROGATION

 

In any case in which Tenant shall be obligated to pay to Landlord any loss,
cost, damage, liability, or expense suffered or incurred by Landlord, Landlord
shall allow to Tenant as an offset against the amount thereof (i) the net
proceeds of any insurance collected by Landlord for or on account of such loss,
cost, damage, liability or expense, provided that the allowance of such offset
does not invalidate or prejudice the policy or policies under which such
proceeds were payable, and (ii) if such loss, cost, damage, liability or expense
shall have been caused by a peril against which Landlord has agreed to procure
insurance coverage under the terms of this Lease, the amount of such insurance
coverage, whether or not actually procured by Landlord.

 

In the event that neither Landlord nor Tenant elects to terminate this Lease
pursuant to the first paragraph of this Article 20, then, within thirty
(30) days of such taking, appropriation or condemnation, Landlord shall submit
to Tenant a reasonable engineering estimate as to the estimated length of time
to complete such restoration. If the time period (“Estimated Restoration
Period”) set forth in such estimate shall exceed one hundred eighty (180) days
of the date of such taking, appropriation or condemnation, Tenant may elect; by
a notice sent within fifteen (15) days after notice of such estimate is sent to
Tenant, to terminate this Lease. If such estimate shall fall within the 180-day
limit, Tenant shall have no such right to terminate and Landlord shall, subject
to the provisions of this Article 20, proceed with due diligence and promptness
to restore the remainder of the premises, or the remainder of the means of
access, as nearly as practicably may be to the same condition as obtained prior
to such taking, appropriation or condemnation

 

26



--------------------------------------------------------------------------------

within such one hundred eighty (180) days, subject always to delays for causes
beyond Landlord’s reasonable control including, but not limited to the causes
specified in Article 26 hereof, and the other limitations set forth in this
Article 20.

 

In the event that Landlord does not elect to terminate this Lease and if
Landlord shall fail to substantially complete said restoration within one
hundred fifty (150) days after the date of such taking or condemnation for any
reason other than Tenant’s fault? Tenant may terminate this Lease by giving
Landlord written notice as follows:

 

(a) Said notice shall be given after said one hundred fifty (150) day period.

 

(b) Said notice shall set forth an effective date which is not earlier than
thirty (30) days after Landlord receives said notice.

 

(c) If said restoration is substantially complete on or before said effective
date, said notice shall have no further force and effect.

 

(d) If said restoration is not substantially complete on or before said
effective date for any reason other then Tenant’s fault, the Lease shall
terminate as of said effective date.

 

Except for any award specifically reimbursing Tenant for moving or relocation
expenses, and any award specifically reimbursing Tenant for the taking of
Tenant’s personal property or leasehold improvements, provided that such award
does not reduce any award payable to Landlord, there are expressly reserved to
Landlord all rights to compensation and damages created, accrued or accruing by
reason of any such taking, appropriation or condemnation, in implementation and
in confirmation of which Tenant does hereby acknowledge that Landlord shall be
entitled to receive all such compensation and damages, grant to Landlord all and
whatever rights (if any) Tenant may have to such compensation and damages, and
agree to execute and deliver all and whatever further instruments of assignment
as Landlord may from time to time request. In the event of any taking of the
premises or any part thereof for temporary (i.e., not in excess of one (1) year)
use, (i) this Lease shall be and remain unaffected thereby, and (ii) Tenant
shall be entitled to receive for itself any award made to the extent allocable
to the premises in respect of such taking on account of such use, provided, that
if any taking is for a period extending beyond the term of this Lease, such
award shall be apportioned between Landlord and Tenant as of the Termination
Date or earlier termination of this Lease.

 

20. [Missing]

 

21. DEFAULT

 

21.1 Conditions of Limitation - Re-entry - Termination. This Lease and the
herein term and estate are, upon the condition that if (a) subject to Article 2
1.7, Tenant shall neglect or fail to perform or observe any of the Tenant’s
covenants or agreements herein, including (without limitation) the covenants or
agreements with regard to the payment when due of rent, additional charges,
reimbursement for increase in Landlord’s costs, or any other charge payable by
Tenant to Landlord (all of which shall be considered as part of Yearly Rent for
the purposes of invoking Landlord’s statutory or other rights and remedies in
respect of payment defaults); or (b) Tenant shall be involved in financial
difficulties as evidenced by an admission in writing by Tenant of Tenant’s
inability to pay its debts generally as they become due, or by the making or
offering to make a composition of its debts with its creditors; or (c) Tenant
shall make an assignment or trust mortgage, or other conveyance or transfer of
like nature, of all or a substantial part of its property for the benefit of its
creditors, or (d) an attachment on mesne process. on execution or otherwise, or
other legal process shall issue against Tenant or its property and a sale of any
of its assets shall be held thereunder; or (e) any judgment, final beyond appeal
or any lien, attachment or the like shall be entered, recorded or filed against
Tenant in any court, registry, etc. and Tenant shall fail to pay such judgment
within thirty (30) days after the judgment shall have become final beyond appeal
or to discharge or secure by surety bond such lien, attachment, etc. within
thirty (30) days of such entry, recording or tiling. as the case may be: or
(f) the leasehold hereby created shall be taken on execution or by other process
of law and shall not be revested in Tenant within thirty (30) days thereafter:
or (g) a receiver, sequesterer. trustee or similar officer shall be appointed by
a court of competent jurisdiction to take charge of all or any part of Tenant’s
property and such appointment shall not be vacated within thirty (-30) days; or
(h) any proceeding shall be instituted

 

27



--------------------------------------------------------------------------------

by or against Tenant pursuant to any of the provisions of any Act of Congress or
State law relating to bankruptcy, reorganizations, arrangements, compositions or
other relief from creditors, and, in the case of any proceeding instituted
against it, if Tenant shall fail to have such proceedings dismissed within
thirty (30) days or if Tenant is adjudged bankrupt or insolvent as a result of
any such proceeding, or (i) any event shall occur or any contingency shall arise
whereby this Lease, or the term and estate thereby created, would (by operation
of law or otherwise) devolve upon or pass to any person, firm or corporation
other than Tenant, except as expressly permitted under Article 16 hereof - then,
and in any such event (except as hereinafter in Article 2 1.2 otherwise
provided) Landlord may, by notice to Tenant, elect to terminate this Lease; and
thereupon (and without prejudice to any remedies which might otherwise be
available for arrears of rent or other charges due hereunder or preceding breach
of covenant or agreement and without prejudice to Tenant’s liability for damages
as hereinafter stated), upon the giving of such notice, this Lease shall
terminate as of the date specified therein as though that were the Termination
Date as stated in Exhibit 1. Without being taken or deemed to be guilty of any
manner of - trespass or conversion. and without being liable to indictment,
prosecution or damages therefor, Landlord may, forcibly if necessary, enter into
and upon the premises (or any part thereof in the name of the whole); repossess
the same as of its former estate; and expel Tenant and those claiming under
Tenant. Wherever “Tenant “ is used in subdivisions (b), (c), (d), (e), (0(,g )
and (h) of this Article 2 1.1, it shall be deemed to include any one of (i) any
corporation of which Tenant is a controlled subsidiary and (ii) any guarantor of
any of Tenant’s obligations under this Lease. The words “re-entry” and
“re-enter” as used in this Lease are not restricted to their technical legal
meanings.

 

21.2 Damages - Assignment for Benefit of Creditors. For the more effectual
securing to Landlord of the rent and other charges and payments reserved
hereunder, it is agreed as a further condition of this Lease that if at any time
Tenant shall make any transfer similar to or in the nature of an assignment of
its property for the benefit of its creditors, the term and estate hereby
created shall terminate ipso facto, without entry or other action by Landlord;
and notwithstanding any other provisions of this Lease, Landlord shall forthwith
upon such termination, without prejudice to any remedies which might otherwise
be available for arrears of rent or other charges due hereunder or preceding
breach of this Lease, be ipso facto entitled to recover as liquidated damages
the sum of (a) the amount described in clause (x) of Article 21.3 and (b) (in
view of the uncertainty of prompt re-letting and the expense entailed in
re-letting the premises) an amount equal to the rent and other charges payable
for and in respect of the twelve-(12)-month period next preceding the date of
termination, as aforesaid.

 

21.3 Damages - Termination. Upon the termination of this Lease under the
provisions of this Article 21, then except as hereinabove in Article 21.2
otherwise provided, Tenant shall pay to Landlord the rent and other charges
payable by Tenant to Landlord up to the time of such termination, shall continue
to be liable for any preceding breach of covenant, and in addition, shall pay to
Landlord as damages, at the election of Landlord either:

 

(x) the amount by which, at the time of the termination of this Lease (or at any
time thereafter if Landlord shall have initially elected damages under
subparagraph (y), below), (i) the aggregate of the rent and other charges
projected over the period commencing with such termination and ending on the
Termination Date as stated in Exhibit 1 exceeds (ii) the aggregate projected
rental value of the premises for such period;

 

Or:

 

(y) amounts equal to the rent and other charges which would have been payable by
Tenant had this Lease not been so terminated, payable upon the due dates
therefor specified herein following such termination and until the Termination
Date as specified in Exhibit 1, provided, however, if Landlord shall re-let the
premises during such period, that Landlord shall credit Tenant with the net
rents received by Landlord from such re-letting, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such re-letting the expenses incurred or paid by Landlord in terminating this
Lease, as well as the expenses of re-letting, including altering and preparing
the premises for new tenants, brokers’ commissions, and all other similar and
dissimilar expenses properly chargeable against the premises and the rental
therefrom, it being understood that any such re-letting may be for a period
equal to or shorter or longer than the remaining term of this Lease; and
provided, further, that (i) in no event shall Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to

 

28



--------------------------------------------------------------------------------

Landlord hereunder and (ii) in no event shall Tenant be entitled in any suit for
the collection of damages pursuant to this Subparagraph (y) to a credit in
respect of any net rents from a re-letting except to the extent that such net
rents are actually received by Landlord prior to the commencement of such suit.
If the premises or any part thereof should be re-let in combination with other
space, then proper apportionment on a square foot area basis shall be made of
the rent received from such re-letting and of the expenses of re-letting.

 

In calculating the rent and other charges under Subparagraph (x), above, there
shall be included, in addition to the Yearly Rent, Tax Excess and Operating
Expense Excess and all other considerations agreed to be paid or performed by
Tenant, on the assumption that all such amounts and considerations would have
remained constant (except as herein otherwise provided) for the balance of the
full term hereby granted.

 

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been terminated
hereunder.

 

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

 

21.4 Fees and Expenses.

 

(a) If Tenant shall default in the performance of any covenant on Tenant’s part
to be performed as in this Lease contained, Landlord may immediately, or at any
time thereafter, without notice, perform the same for the account of Tenant. If
Landlord at any time is compelled to pay or elects to pay any sum of money, or
do any act which will require the payment of any sum of money, by reason of the
failure of Tenant to comply with any provision hereof, or if Landlord is
compelled to or does incur any expense, including reasonable attorneys’ fees, in
instituting, prosecuting, and/or defending any action or proceeding instituted
by reason of any default of Tenant hereunder, Tenant shall an demand pay to
Landlord by way of reimbursement the sum or sums so paid by Landlord with all
costs and damages, plus interest computed as provided in Article 6 hereof.

 

(b) Tenant shall pay Landlord’s cost and expense, including reasonable
attorneys’ fees, incurred (i) in enforcing any obligation of Tenant under this
Lease or (ii) as a result of Landlord, without its fault, being made party to
any litigation pending by or against Tenant or any persons claiming through or
under Tenant.

 

21.5 Waiver of Redemption. Tenant does hereby waive and surrender all rights and
privileges which it might have under or by reason of any present or future law
to redeem the premises or to have a continuance of this Lease for the term
hereby demised after being dispossessed or ejected therefrom by process of law
or under the terms of this Lease or after the termination of this Lease as
herein provided.

 

21.6 Landlord’s Remedies Not Exclusive. The specified remedies to which Landlord
may resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including the remedy of specific
performance) allowed at law or in equity as if specific remedies were not herein
provided for.

 

21.7 Grace Period. Notwithstanding anything to the contrary in this Article
contained, Landlord agrees not to take any action to terminate this Lease
(a) for default by Tenant in the payment when due of any sum of money, if Tenant
shall cure such default within ten (10) days after written notice thereof is
given by Landlord to Tenant, provided, however, that no such notice need be
given and no such default in the payment of money shall be curable if on two
(2) prior occasions in the immediately preceding twelve-(12)-month period, there
had been a default in the payment of money which had been cured after notice
thereof had been given by Landlord to Tenant as herein provided or (b) for
default by Tenant in the performance of any covenant other than a covenant to
pay a sum of money, if Tenant shall - cure such default within a period of
thirty (30) days after written notice thereof given by Landlord to Tenant
(except where the nature of the default is such that remedial action should
appropriately take place sooner, as indicated in such written notice), or within
such additional period as may reasonably be required to cure such default if
(because of governmental restrictions or any other cause beyond the reasonable
control

 

29



--------------------------------------------------------------------------------

of Tenant) the default is of such a nature that it cannot be cured within such
thirty-(30)-day period, provided, however, (1) that there shall be no extension
of time beyond such thirty-(30)-day period for the curing of any such default
unless, not more than ten (10) days after the receipt of the notice of default,
Tenant in writing (i) shall specify the cause on account of which the default
cannot be cured during such period and shall advise Landlord of its intention
duly to institute all steps necessary to cure the default and (ii) shall, as
soon as reasonably practicable, duly institute and thereafter diligently
prosecute to completion all steps necessary to cure such default and, (2) that
no notice of the opportunity to cure a default need be given, and no grace
period whatsoever shall be allowed to Tenant, if the default is incurable or if
the covenant or condition the breach of which gave rise to default had, by
reason of a breach on a prior occasion, been the subject of a notice hereunder
to cure such default.

 

Notwithstanding anything to the contrary in this Article 21.7 contained, except
to the extent prohibited by applicable law, any statutory notice and grace
periods provided to Tenant by law are hereby expressly waived by Tenant.

 

22. END OF TERM - ABANDONED PROPERTY

 

Upon the expiration or other termination of the term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the premises and all alterations and
additions thereto, broom clean, in good order, repair and condition (except as
provided herein and in Articles 8.7, 18 and 20) excepting only ordinary wear and
use and damage by fire or other casualty for which, under other provisions of
this Lease, Tenant has no responsibility of repair or restoration. Tenant shall
remove all of its property and, to the extent specified by Landlord, in
accordance with Article 12, all alterations and additions made by Tenant and all
partitions wholly within the premises, and shall repair any damages to the
premises or the Building caused by their installation or-by such removal.
Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of the term of this Lease.

 

Tenant will remove any personal property from the Building and the premises upon
or prior to the expiration or termination of this Lease and any such property
which shall remain in the Building or the premises thereafter shall be
conclusively deemed to have been abandoned, and may either be retained by
Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit. If any part thereof shall be sold, that Landlord may
receive and retain the proceeds of such sale and apply the same, at its option,
against the expenses of the sale, the cost of moving and storage, any arrears of
Yearly Rent, additional or other charges payable hereunder by Tenant to Landlord
and any damages to which Landlord may be entitled under Article 21 hereof or
pursuant to law.

 

If Tenant or anyone claiming under Tenant shall remain in possession of the
premises or any part thereof after the expiration or prior termination of the
term of this Lease without any agreement in writing between Landlord and Tenant
with respect thereto, then, prior to the acceptance of any payments for rent or
use and occupancy by Landlord, the person remaining in possession shall be
deemed a tenant-at-sufferance. Whereas the parties hereby acknowledge that
Landlord may need the premises after the expiration or prior termination of the
term of the Lease for other tenants and that the damages which Landlord may
suffer as the result of Tenant’s holding-over cannot be determined as of the
Execution Date hereof, in the event that Tenant so holds over, Tenant shall pay
to Landlord, for each month or portion thereof that Tenant shall retain
possession of the premises after the expiration or termination of the Lease,
whether by lapse of time or otherwise, in addition to all rental and other
charges due and accrued under the Lease prior to the date of termination, use
and occupancy charges equal to one hundred fifty percent (150%) of the greater
of (a) the then fair market rent for the premises as conclusively determined by
Landlord or (b) the sum of the Yearly Rent and additional rent at the rate
payable monthly during the twelve (12) months immediately preceding the
expiration or termination of the Lease. In addition, Tenant shall hold Landlord
harmless from all damages which Landlord may suffer as the result of Tenant’s
holdover after the termination of the term of the Lease.

 

23. SUBORDINATION

 

(a) Subject to any mortgagee’s or ground lessor’s election, as hereinafter
provided for, this Lease is subject and subordinate in all respects to all
matters of record (including, without limitation, deeds and land disposition
agreements), ground leases and/or underlying leases, and all mortgages, any

 

30



--------------------------------------------------------------------------------

of which may now or hereafter be placed on or affect such leases and/or the real
property of which the premises are a part, or any part of such real property,
and/or Landlord’s interest or estate therein, and to each advance made and/or
hereafter to be made under any such mortgages, and to all renewals,
modifications, consolidations, replacements and extensions thereof and all
substitutions therefor. This Article 23 shall be self-operative and no further
instrument or subordination shall be required. In confirmation of such
subordination, Tenant shall execute, acknowledge and deliver promptly any
certificate or instrument that Landlord and/or any mortgagee and/or lessor under
any ground or underlying lease and/or their respective successors in interest
may request, subject to Landlord’s, mortgagee’s and ground lessor’s right to do
so for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided. Tenant acknowledges that, where applicable, any consent or
approval hereafter given by Landlord may be subject to the further consent’ or
approval of such mortgagee and/or ground lessor; and the failure or refusal of
such mortgagee and/or ground lessor to give such consent or approval shall,
notwithstanding anything to the contrary in this Lease contained, constitute
reasonable justification for Landlord’s withholding its consent or approval.
Notwithstanding anything to the contrary in this Article 23 contained, as to any
future mortgages, ground leases, and/or underlying lease or deeds of trust, the
herein provided subordination and attornment shall be effective only if the
mortgagee, ground lessor or trustee therein, as the case may be, agrees, by a
written instrument in recordable form and in the customary form of such
mortgagee, ground lessor, or trustee (“Nondisturbance Agreement”) that, as long
as Tenant shall not be in terminable default of the obligations on its part to
be kept and performed under the terms of this Lease, this Lease will not be
affected and Tenant’s possession hereunder will not be disturbed by any default
in, termination, and/or foreclosure of such mortgage, ground lease, and/or
underlying lease or deed of trust, as the case may be. Landlord hereby
represents to Tenant that, as of the Execution Date of this Lease, there are no
mortgages or ground leases affecting the premises or the Building.

 

(b) Any such mortgagee or ground lessor may from time to time subordinate or
revoke any such subordination of the mortgage or ground lease held by it to this
Lease. Such subordination or revocation, as the case may be, shall be effected
by written notice to Tenant and by recording an instrument of subordination or
of such revocation, as the case may be, with the appropriate registry of deeds
or land records and to be effective without any further act or deed on the part
of Tenant. In confirmation of such subordination or of such revocation, as the
case may be, Tenant shall execute, acknowledge and promptly deliver any
certificate or instrument that Landlord, any mortgagee or ground lessor may
request, subject to Landlord’s, mortgagee’s and ground lessor’s right to do so
for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided.

 

(c) Without limitation of any of the provisions of this Lease, if any ground
lessor or mortgagee shall succeed to the interest of Landlord by reason of the
exercise of its rights under such ground lease or mortgage (or the acceptance of
voluntary conveyance in lieu thereof) or any third party (including, without
limitation, any foreclosure purchaser or mortgage receiver) shall succeed to
such interest by reason of any such exercise or the expiration or sooner
termination of such ground lease, however caused, then such successor may, upon
notice and request to Tenant (which. in the case of a ground lease, shall be
within thirty (30) days after such expiration or sooner termination), succeed to
the interest of Landlord under this Lease, provided, however, that such
successor shall not: (i) be liable for any previous act or omission of Landlord
under this Lease; (ii) be subject to any offset, defense, or counterclaim which
shall theretofore have accrued to Tenant against Landlord; (iii) have any
obligation with respect to any security deposit unless it shall have been paid
over or physically delivered to such successor: or (iv) be bound by any previous
modification of this Lease or by any previous payment of Yearly Rent for a
period greater than one (1) month, made without such ground lessor’s or
mortgagee’s consent where such consent is required by applicable ground lease or
mortgage documents. In the event of such succession to the interest of the
Landlord — and notwithstanding that any such mortgage or ground lease may
antedate this Lease — the Tenant shall attorn to such successor and shall ipso
facto be and become bound directly to such successor in interest to Landlord to
perform and observe all the Tenant’s obligations under this Lease without the
necessity of the execution of any further instrument. Nevertheless, Tenant
agrees at any time and from time to time during the term hereof to execute a
suitable instrument in confirmation of Tenant’s agreement to attorn, as
aforesaid, subject to

 

31



--------------------------------------------------------------------------------

Landlord’s, mortgagee’s and ground lessor’s right to do so for, on behalf and in
the name of Tenant under certain circumstances, as hereinafter provided.

 

(d) The term “mortgage(s)” as used in this Lease shall include any mortgage or
deed of trust. The term “mortgagee(s)” as used in this Lease shall include any
mortgagee or any trustee and beneficiary under a deed of trust or receiver
appointed under a mortgage or deed of trust. The term “mortgagor(s)” as used in
this Lease shall include any mortgagor or any grantor under a deed of trust.

 

(e) Tenant hereby irrevocably constitutes and appoints Landlord or any such
mortgagee or ground lessor, and their respective successors in interest, acting
singly, Tenant’s attorney-in-fact to execute and deliver any such certificate or
instrument for, on behalf and in the name of Tenant, but only if Tenant fails to
execute, acknowledge and deliver any such certificate or instrument within ten
(10) days after Landlord or such mortgagee or such ground lessor has made
written request therefor.

 

(f) Notwithstanding anything to the contrary contained in this Article 23, if
all or part of Landlord’s estate and interest in the real property of which the
premises are a part shall be a leasehold estate held under a ground lease, then:
(i) the foregoing subordination provisions of this Article 23 shall not apply to
any mortgages of the fee interest in said real property to which Landlord’s
leasehold estate is not otherwise subject and subordinate; and (ii) the
provisions of this Article 23 shall in no way waive. abrogate or otherwise
affect any agreement by any ground lessor (x) not to terminate this Lease
incident to any termination of such ground lease prior to its term expiring or
(y) not to name or join Tenant in an) action or proceeding by such ground lessor
to recover possession of such real property or for any other relief.

 

(g) In the event of any failure by Landlord to perform, fulfill or observe any
agreement by Landlord herein, in no event will the Landlord be deemed to be in
default under this Lease permitting Tenant to exercise any or all rights or
remedies under this Lease until the Tenant shall have given written notice of
such failure to any mortgagee (ground lessor and/or trustee) of which Tenant
shall have been advised and until a reasonable period of time shall have elapsed
following the giving of such notice, during which such mortgagee (ground lessor
and/or trustee) shall have the right, but shall not be obligated, to remedy such
failure.

 

24. QUIET ENJOYMENT

 

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the premises from and against the claims of all persons claiming by,
through or under Landlord subject, nevertheless, to the covenants, agreements,
terms, provisions and conditions of this Lease and to the mortgages, ground
leases and/or underlying leases to which this Lease is subject and subordinate,
as hereinabove set forth.

 

Without incurring any liability to Tenant, Landlord may permit access to the
premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer entitled to, or reasonably purporting to be entitled
to, such access for the purpose of taking possession of, or removing, Tenant’s
property or for any other lawful purpose (but this provision and any action by
Landlord hereunder shall not be deemed a recognition by Landlord that the person
or official making such demand has any right or interest in or to this Lease, or
in or to the premises), or upon demand of any representative of the fire,
police, building, sanitation or other department of the city, state or federal
governments.

 

25. ENTIRE AGREEMENT — WAIVER – SURRENDER

 

25.1 Entire Agreement. This Lease and the Exhibits made a part hereof contain
the entire and only agreement between the parties and any and all statements and
representations, written and oral, including previous correspondence and
agreements between the parties hereto, are merged herein. Tenant acknowledges
that all representations and statements upon which it relied in executing this
Lease are contained herein and that the Tenant in no way relied upon any other
statements or representations, written or oral. Any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of this Lease in whole or in

 

32



--------------------------------------------------------------------------------

part unless such executory agreement is in writing and signed by the party
against whom enforcement of the change, modification, discharge or abandonment
is sought.

 

25.2 Waiver by Landlord. The failure of Landlord to seek redress for violation,
or to insist upon the strict performance, of any covenant or condition of this
Lease, or any of the Rules and Regulations promulgated hereunder, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation. The receipt by
Landlord of rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. The failure of Landlord to enforce
any of such Rules and Regulations against Tenant and/or any other tenant in the
Building shall not be deemed a waiver of any such Rules and Regulations. No
provisions of this Lease shall be deemed to have been waived by Landlord unless
such waiver be in writing signed by Landlord. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of the stipulated rent. nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction. and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided.

 

25.3 Surrender. No act or thing done by Landlord during the term hereby demised
shall be deemed an acceptance of a surrender of the premises, and no agreement
to accept such surrender shall be valid, unless in writing signed by Landlord.
No employee of Landlord or of Landlord’s agents shall have any power to accept
the keys of the premises prior to the termination of this Lease. The delivery of
keys to any employee of Landlord or of Landlord’s agents shall not operate as a
termination of the Lease or a surrender of the premises. In the event that
Tenant at any time desires to have Landlord underlet the premises for Tenant’s
account, Landlord or Landlord’s agents are authorized to receive the keys for
such purposes without releasing Tenant from any of the obligations under this
Lease, and Tenant hereby relieves Landlord of any liability for loss of or
damage to any of Tenant’s effects in connection with such underletting.

 

26. INABILITY TO PERFORM - EXCULPATORY CLAUSE

 

Except as provided in Articles 4.1, 4.2, 8.8, 18 and 20 hereof, this Lease and
the obligations of Tenant to pay rent hereunder and perform all the other
covenants, agreements, terms, provisions and conditions hereunder on the part of
Tenant to be performed shall in no way be affected, impaired or excused because
Landlord is unable to fulfill any of its obligations under this Lease or is
unable to supply or is delayed in supplying any service expressly or impliedly
to be supplied or is unable to make or is delayed in making any repairs,
replacements, additions, alterations, improvements or decorations or is unable
to supply or is delayed in supplying any equipment or fixtures if Landlord is
prevented or delayed from so doing by reason of strikes or labor troubles or any
other similar or dissimilar cause whatsoever beyond Landlord’s reasonable
control, including but not limited to, governmental preemption in connection
with a national emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any governmental agency or by reason of the
conditions of supply and demand which have been or are affected by war,
hostilities or other similar or dissimilar emergency. In each such instance of
inability of Landlord to perform, Landlord shall exercise reasonable diligence
to eliminate the cause of such inability to perform.

 

Tenant shall neither assert nor seek to enforce any claim against Landlord, or
Landlord’s agents or employees, or the assets of Landlord or of Landlord’s
agents or employees, for breach of this Lease or otherwise, other than against
Landlord’s interest in the Building of which the premises are a part and in the
uncollected rents, issues and profits thereof, and Tenant agrees to look solely
to such interest for the satisfaction of any liability of Landlord under this
Lease, it being specifically agreed that in no event shall Landlord or
Landlord’s agents or employees (or any of the officers, trustees, directors,
partners, beneficiaries, joint ventures, members, stockholders or other
principals or representatives, and the like, disclosed or undisclosed, thereof)
ever be personally liable for any such liability. This paragraph shall not limit
any right that Tenant might otherwise have to obtain injunctive relief against
Landlord or to take any other action which shall not involve the personal
liability of Landlord to respond in monetary damages from Landlord’s assets
other than the Landlord’s interest in said real estate, as aforesaid. In no
event shall Landlord or Landlord’s agents or employees (or any of the officers,
trustees, directors, partners, beneficiaries, joint ventures, members,
stockholders or other principals or representatives and the like,

 

33



--------------------------------------------------------------------------------

disclosed or undisclosed, thereof) ever be liable for loss of profits, loss of
the value of Tenant’s business, or consequential or incidental damages. Without
limiting the foregoing, in no event shall Landlord or Landlord’s agents or
employees (or any of the officers, trustees, directors. partners, beneficiaries.
Joint ventures, members, stockholders or other principals or representatives and
the like, disclosed or undisclosed, thereof) ever be liable for lost profits of
Tenant. If by reason of Landlord’s failure to acquire title to the real property
of which the premises are a part or to complete construction of the Building or
premises, Landlord shall be held to be in breach of this Lease, Tenant’s sole
and exclusive remedy shall be a right to terminate this Lease.

 

27. BILLS AND NOTICES

 

Any notice, consent, request, bill, demand or statement hereunder by either
party to the other party shall be in writing and, if received at Landlord’s or
Tenant’s address, shall be deemed to have been duly given when either delivered
or served personally or mailed in a postpaid envelope, deposited in the United
States mail addressed to Landlord at its address as stated in Exhibit I and to
Tenant at the premises (or at Tenant’s address as stated in Exhibit 1, if mailed
prior to Tenant’s occupancy of the premises), and, with respect to bills and
statements for reimbursement, to Tenant’s office at the address set forth in
Exhibit I , Attention: Controller, or if any address for notices shall have been
duly changed as hereinafter provided, if mailed as aforesaid to the party at
such changed address. Either party may at any time change the address or specify
an additional address for such notices, consents, requests, bills, demands or
statements by delivering or mailing, as aforesaid, to the other party a notice
stating the change and setting forth the changed or additional address, provided
such changed or additional address is within the United States.

 

If Tenant is a partnership, Tenant, for itself, and on behalf of all of its
partners, hereby appoints Tenant’s Service Partner, as identified on Exhibit 1,
to accept service of any notice. consent, request, bill, demand or statement
hereunder by Landlord and any service of process in any judicial proceeding with
respect to this Lease on behalf of Tenant and as agent and attorney-in-fact for
each partner of Tenant.

 

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full thirty (30) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant’s failure to make timely payment of any amount indicated by such
bills and statements, whether for work done by Landlord at Tenant’s request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of rent.

 

28. PARTIES BOUND - SEISIN OF TITLE

 

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 16 hereof
shall operate to vest any rights in any successor or assignee of Tenant and that
the provisions of this Article 28 shall not be construed as modifying the
conditions of limitation contained in Article 21 hereof.

 

If, in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (land and/or Building, either or both, as the
case may be) of which the premises are a part, Landlord ceases to be the owner
of the reversionary interest in the premises, Landlord shall be entirely freed
and relieved from the performance and observance thereafter of all covenants and
obligations hereunder on the part of Landlord to be performed and observed, it
being understood and agreed in such event (and it shall be deemed and construed
as a covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord.

 

29. MISCELLANEOUS

 

29.1 Separability. If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of the Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

 

34



--------------------------------------------------------------------------------

29.2 Captions, etc. The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit or describe the scope of this
Lease or the intent of any provisions thereof. References to “State” shall mean,
where appropriate, the District of Columbia and other Federal territories,
possessions, as well as a state of the United States.

 

29.3 Broker. Tenant represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of office space in the Building or
the Park with any broker or had its attention called to the premises or other
space to let in the Building or the Park by anyone other than the broker, person
or firm, if any, designated in Exhibit 1. Tenant agrees to defend, exonerate and
save harmless and indemnify Landlord and anyone claiming by, through or under
Landlord against any claims for a commission arising in breach of the
representation and warranty set forth in the immediately preceding sentence,
provided that Landlord shall be solely responsible for the payment of brokerage
commissions to Avalon Partners, Inc. and Landlord shall have no obligation for
the payment of brokerage commissions to Julien J. Studley, Inc. (the parties
hereby acknowledging that Avalon Properties, Inc. shall be solely responsible
for the payment of brokerage commissions to Julien J. Studley, Inc.).

 

29.4 Modifications. If in connection with obtaining financing for the Building,
a bank, insurance company, pension trust or other institutional lender shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not withhold, delay or condition its consent thereto, provided that
such modifications do not increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.

 

29.5 Arbitration. Any disputes relating to provisions or obligations in this
Lease as to which a specific provision for a reference to arbitration is made
herein shall be submitted to arbitration in accordance with the rules of the
American Arbitration Association, as from time to time amended. Arbitration
proceedings, including the selection of an arbitrator, shall be conducted
pursuant to the rules, regulations and procedures from time to time in effect as
promulgated by the American Arbitration Association. Prior written notice of
application by either party for arbitration shall be given to the other at least
ten (10) days before submission of the application to the said Association’s
office in the City wherein the Building is situated (or the nearest other city
having an Association office). The arbitrator shall hear the parties and their
evidence. The decision of the arbitrator shall be binding and conclusive, and
judgment upon the award or decision of the arbitrator may be entered in the
appropriate court of law (as identified on Exhibit 1); and the parties consent
to the jurisdiction of such court and further agree that any process or notice
of motion or other application to the Court or a Judge thereof may be served
outside the State wherein the Building is situated by registered mail or by
personal service, provided a reasonable time for appearance is allowed. The
costs and expenses of each arbitration hereunder and their apportionment between
the parties shall be determined by the arbitrator in his award or decision. No
arbitrable dispute shall be deemed to have arisen under this Lease prior to
(i) the expiration of the period of twenty (20) days after the date of the
giving of written notice by the party asserting the existence of the dispute
together with a description thereof sufficient for an understanding thereof; and
(ii) where a Tenant payment (e.g., Tax Excess or Operating Expense Excess under
Article 9 hereof) is in issue, the amount billed by Landlord having been paid by
Tenant.

 

29.6 Governing Law. This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the State wherein the Building is
situated and any applicable local municipal rules, regulations, by-laws,
ordinances and the like.

 

29.7 Assignment of Rents. With reference to any assignment by Landlord of its
interest in this Lease, or the rents payable hereunder, conditional in nature or
otherwise, which assignment is made to or held by a bank trust company,
insurance company or other institutional lender holding a mortgage or ground
lease on the Building. Tenant agrees:

 

(a) that the execution thereof by Landlord and the acceptance thereof by such
mortgagee and/or ground lessor shall never be deemed an assumption by such
mortgagee and/or ground lessor of any of the obligations of the Landlord
thereunder, unless such mortgagee and/or ground lessor shall, by written notice
sent to the Tenant, specifically otherwise elect; and

 

(b) that, except as aforesaid, such mortgagee and/or ground lessor shall be
treated as having assumed the Landlord’s obligations thereunder only upon
foreclosure of such

 

35



--------------------------------------------------------------------------------

mortgagee’s mortgage or deed of trust or termination of such ground lessor’s
ground lease and the taking of possession of the demised premises after having
given notice of its exercise of the option stated in Article 23 hereof to
succeed to the interest of the Landlord under this Lease.

 

29.8 Representation of Authority. By his execution hereof each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he is duly authorized to execute this Lease on behalf of such
party. If Tenant is a corporation, Tenant hereby appoints the signatory whose
name appears below on behalf of Tenant as Tenant’s attorney-in-fact for the
purpose of executing this Lease for and on behalf of Tenant.

 

29.9 Expenses Incurred by Landlord Upon Tenant Requests. Tenant shall, upon
demand, reimburse Landlord for all reasonable expenses, including, without
limitation. legal fees, incurred by Landlord in connection with all requests by
Tenant for consents, approvals or execution of collateral documentation related
to this Lease, including, without limitation, costs incurred by Landlord in the
review and approval of Tenant’s plans and specifications in connection with
proposed alterations to be made by Tenant to the premises, requests by Tenant to
sublet the premises or assign its interest in the Lease, the execution by
Landlord of estoppel certificates requested by Tenant, and requests by Tenant
for Landlord to execute waivers of Landlord’s interest in Tenant’s property in
connection with third party financing by Tenant. Such costs shall be deemed to
be additional rent under the Lease.

 

29.10 Survival. Without limiting any other obligation of the Tenant which may
survive the expiration or prior termination of the term of the Lease, all
obligations on the part of Tenant to indemnify, defend, or hold Landlord
harmless, as set forth in this Lease (including, without limitation, Tenant’s
obligations under Articles 13(d), 15.3, and 29.3) shall survive the expiration
or prior termination of the term of the Lease.

 

29.11 Security Deposit. None.

 

29.12 Notice of Lease; Recording.

 

(a) Tenant agrees not to record the Lease, but each party hereto agrees, at the
request of the other, to execute a notice of lease in recordable form in
compliance with applicable Massachusetts law and reasonably satisfactory to
Landlord and its attorneys. In no event shall such notice of lease set forth the
rent or other charges payable by Tenant under the Lease; and such notice shall
expressly state that it is executed pursuant to the provisions contained in the
Lease, and is not intended to vary the terms and conditions of the Lease. It is
hereby agreed that the requesting party shall pay all fees with respect to the
recording of the notice of lease, the recording of any amendments thereto and
the recording of any notice of termination thereof.

 

(b) If the Term Commencement Date and the Termination Date are not determined at
the time that a notice of lease has been executed by the parties, then each of
the parties hereto agrees, upon demand of the other party after the Term
Commencement Date and Termination Date have been determined, to join in the
execution, in recordable form, of a statutory notice, memorandum, etc. of lease
and/or written declaration in which shall be stated such Term Commencement Date
and (if need be) the Termination Date. If this Lease is terminated before the
term expires, then upon Landlord’s request the parties shall execute, deliver
and record an instrument acknowledging such fact and the date of termination of
this Lease. and Tenant hereby appoints Landlord its attorney-in-fact in its name
and behalf to execute such instrument if Tenant shall fail to execute and
deliver such instrument after Landlord’s request therefor within ten (10) days.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Indenture of Lease in
multiple copies, each to be considered an original hereof, as a sealed
instrument on the day and year noted in Exhibit I as the Execution Date.

 

LANDLORD:

EOP-NEWENGLAND EXECUTIVE PARK

L.L.C., a Delaware limited liability company

     

TENANT:

LEARNING TREE INTERNATIONAL USA, INC.

By: EOP Operating Limited Partnership,

a Delaware limited partnership, its sole member

      By:  

/s/ Richard C. Adamson

 

By:   Equity Office Properties

Trust,a Maryland real estate

Investment trust, its managing general partner

     

Richard C. Adamson

Executive Vice President and

Chief Operating Officer

By:   /s/ Christopher P. Mundy       Date Signed:  1/30/1998

Christopher P. Mundy

Vice President

           

Date Signed:  2/9/1998

           

 

IF TENANT IS A CORPORATION, A SECRETARY’S OR CLERK’S CERTIFICATE OF THE
AUTHORITY AND THE INCUMBENCY OF THE PERSON SIGNING ON BEHALF OF TENANT SHOULD BE
ATTACHED.

 

37



--------------------------------------------------------------------------------

RIDER TO LEASE

 

LANDLORD: EOP-New England Executive Park, L.L.C.

TENANT: Learning Tree International USA, Inc.

 

The subject Lease is hereby amended as follows:

 

1. TENANT’S OPTION TO EXTEND THE TERM OF THE LEASE

 

A. On the conditions, which conditions Landlord may waive, at its election. by
written notice to Tenant at any time, that Tenant is not in default, beyond the
expiration of applicable notice and grace periods, of its covenants and
obligations under the Lease, and that Learning Tree International USA. Inc.
itself. or an Affiliated Entity, as defined in Article 16C, is occupying the
entirety of the premises then demised to Tenant. both as of the time of option
exercise and as of the commencement of the hereinafter described additional
term, and provided that Tenant has not exercised its right to terminate the term
of the Lease pursuant to Paragraph 5 of this Rider, Tenant shall have the option
to extend the term of this Lease for one (1) additional five (5) year term, such
additional term commencing as of the expiration of the initial term of the
Lease. Tenant may exercise such option to extend by giving Landlord written
notice on or before the date twelve (12) months prior to the expiration date of
the initial term of the Lease. Upon the timely giving of such notice, the term
of this Lease shall be deemed extended upon all of the terms and conditions of
this Lease, except that Landlord shall have no obligation to construct or
renovate the premises or to provide a contribution to Tenant and that the Yearly
Rent, Operating Costs in the Base Year, and Tax Base during such additional term
shall be as hereinafter set forth. If Tenant fails to give timely notice, as
aforesaid, Tenant shall have no further right to extend the term of this Lease,
time being of the essence of this Paragraph 1.

 

B. Yearly Rent

 

The Yearly Rent during the additional term shall be based upon the Fair Market
Rental Value, as defined in Paragraph 2 of this Rider. as of the commencement of
the additional term, of the premises then demised to Tenant, provided however,
that in no event shall the sum of Yearly Rent, Operating Expense Excess and Tax
Excess payable by Tenant for any twelve-(12)-month period during the additional
term be less than the sum of Yearly Rent, Operating Expense Excess and Tax
Excess payable by Tenant in respect of the twelve-(12)-month period immediately
preceding the commencement of the additional term.

 

C. Operating Costs in the Base Year

 

The Operating Costs in the Base Year during the additional term shall be equal
to the actual amount of Operating Costs for the calendar year immediately
preceding the calendar year in which occurs the commencement of such additional
term.

 

D. Tax Base

 

The Tax Base during the additional term shall be equal to the actual amount of
Taxes for the fiscal tax year immediately preceding the fiscal tax year in which
occurs the commencement of such additional term.

 

E. Tenant shall have no further option to extend the term of the Lease other
than the one (1) additional five (5) year term herein provided.

 

F. Notwithstanding the fact that upon Tenant’s exercise of the herein option to
extend the term of the Lease such extension shall be self-executing, as
aforesaid, the parties shall promptly execute a lease amendment reflecting such
additional term after Tenant exercises the herein option, except that the Yearly
Rent payable in respect of such additional term, the Operating Costs in the Base
Year during such additional term, and the Tax Base during such additional term,
may not be set forth in said amendment. Subsequently, after such Yearly Rent,
Operating Costs in the Base Year, and Tax Base are determined, the parties shall
execute a written agreement confirming the same. The execution of such lease
amendment

 

38



--------------------------------------------------------------------------------

shall not be deemed to waive any of the conditions to Tenant’s exercise of its
rights under this Paragraph 1, unless otherwise specifically provided in such
lease amendment.

 

2. DEFINITION OF FAIR MARKET RENTAL VALUE

 

For the purposes of this Rider:

 

A. “Fair Market Rental Value” shall be computed as of the date in question at
the then current annual rental charge (i.e., the sum of Yearly Rent plus
escalation bases and other charges), including provisions for subsequent
increases and other adjustments for leases or agreements to lease then currently
being executed in comparable space located in the Building, or if no leases or
agreements to lease are then currently executed in the Building, the Fair Market
Rental Value shall be determined by reference to leases or agreements to lease
then currently being executed for comparable space located elsewhere in New
England Executive Park or in comparable buildings in comparable locations in
Burlington, Massachusetts. In determining Fair Market Rental Value, the
following factors, among others, shall be taken into account and given effect:
size, location of premises, lease term, condition of building, condition of
premises, economic concessions then being granted by Landlord to tenants, and
services provided by the Landlord.

 

B. Dispute as to Fair Market Rental Value

 

Landlord shall initially designate Fair Market Rental Value, and Landlord shall
furnish data in support of such designation. If Tenant disagrees with Landlord’s
designation of a Fair Market Rental Value, Tenant shall have the right, by
written notice given within thirty (30) days after Tenant has been notified of
Landlord’s designation, to submit such Fair Market Rental Value to arbitration.
Fair Market Rental Value shall be submitted to arbitration as follows: Fair
Market Rental Value shall be determined by impartial arbitrators, one to be
chosen by the Landlord, one to be chosen by Tenant, and a third to be selected,
if necessary, as below provided. The unanimous written decision of the two first
chosen, without selection and participation of a third arbitrator, or otherwise,
the written decision of a majority of three arbitrators chosen and selected as
aforesaid, shall be conclusive and binding upon Landlord and Tenant. Landlord
and Tenant shall each notify the other of its chosen arbitrator within ten
(10) days following the call for arbitration and, unless such two arbitrators
shall have reached a unanimous decision within thirty (30) days after their
designation, they shall so notify the President of the Boston Bar Association
(or such organization as may succeed to said Boston Bar Association) and request
him to select an impartial third arbitrator, who shall be a real estate
counselor or a broker dealing with like types of properties, to determine Fair
Market Rental Value as herein defined. Such third arbitrator and the first two
chosen shall, subject to commercial arbitration rules of the American
Arbitration Association, hear the parties and their evidence and render their
decision within thirty (30) days following the conclusion of such hearing and
notify Landlord and Tenant thereof. Landlord and Tenant shall bear the expense
of the third arbitrator (if any) equally. The decision of the arbitrator shall
be binding and conclusive, and judgment upon the award or decision of the
arbitrator may be entered in the appropriate court of law (as identified on
Exhibit I); and the parties consent to the jurisdiction of such court and
further agree that any process or notice of motion or other application to the
Court or a Judge thereof may be served outside the State wherein the Building is
situated by registered mail or by personal service, provided a reasonable time
for appearance is allowed. If the dispute between the parties as to a Fair
Market Rental Value has not been resolved before the commencement of Tenant’s
obligation to pay rent based upon such Fair Market Rental Value, then Tenant
shall pay Yearly Rent and other charges under the Lease in respect of the
premises in 1 question based upon the Fair Market Rental Value designated by
Landlord until either the agreement of the parties as to the Fair Market Rental
Value, or the decision of the arbitrators, as the case may be, at which time
Tenant shall pay any underpayment of rent and other charges to Landlord, or
Landlord shall refund any overpayment of rent and other charges to Tenant.

 

39



--------------------------------------------------------------------------------

3. TENANT’S FIRST EXPANSION OPTION

 

On the conditions (which conditions Landlord may waive, at its election, by
written notice to Tenant at any time) that Tenant is not in default, beyond the
expiration of applicable notice and grace periods, of its covenants and
obligations under the Lease and that only Learning Tree International USA, Inc.,
itself, or an Affiliated Entity, as defined in Article 16C, is occupying the
entirety of the premises then demised to Tenant, both as of the time of option
exercise and as of the Term Commencement Date in respect of the First Expansion
Area, as hereinafter defined, Tenant shall have the option to lease the First
Expansion Area, as hereinafter defined. The “First Expansion Area” is located on
the second (2nd) floor of the Building, contains 1,754 square feet of Total
Rentable Area, and is substantially as shown on Lease Plan, Exhibit 2, attached
hereto.

 

A. Exercise of Rights to First Expansion Area

 

Tenant may exercise its option to lease the First Expansion Area by giving
written notice (“Exercise Notice”) to Landlord on or before March 1, 1998. If
Tenant fails timely to give such notice, Tenant shall have no further right to
lease the First Expansion Area, time being of the essence of this Paragraph 3.
Upon the timely giving of such notice, Landlord shall lease and demise to
Tenant, and Tenant shall hire and take from Landlord, the First Expansion Area,
without the need for further act or deed by either party, for the term and upon
all of the same terms and conditions of this Lease, except as hereinafter set
forth.

 

B. Lease Provisions Applying to First Expansion Area

 

The leasing to Tenant of the First Expansion Area shall be upon all the same
terms and conditions applicable to the premises initially demised to Tenant
pursuant to the Lease, including, without limitation, Operating Costs in the
Base Year and Tax Base, except as follows:

 

(1) Term Commencement Date

 

The Term Commencement Date in respect of the First Expansion Area, shall be the
later of: (i) October 1, 1998 (i.e., the expiration date of the lease of the
tenant occupying the First Expansion Area), and (ii) the date that such tenant
vacates the First Expansion Area.

 

(2) Yearly Rent

 

The Yearly Rent payable in respect of the First Expansion Area shall be based
upon the Fair Market Rental Value, as defined in Paragraph 2 of this Rider, of
the First Expansion Area, as of the Term Commencement Date in respect of the
First Expansion Area.

 

(3) Condition of First Expansion Area

 

The First Expansion Area shall be delivered by Landlord and accepted by Tenant
“as-is”, in its then (i.e. as of the Term Commencement Date in respect of the
First Expansion Area), state of construction, finish and decoration, without any
obligation on the part of Landlord to prepare or construct the First Expansion
Area for Tenant’s occupancy or to provide a contribution to Tenant in respect of
the First Expansion Area.

 

C. Notwithstanding the fact that Tenant’s exercise of the above-described
expansion option shall be self-executing, as aforesaid, the parties hereby agree
promptly to execute a lease amendment reflecting the addition of the First
Expansion Area, except that the Yearly Rent payable in respect of the First
Expansion Area may not be as set forth in such Amendment. Subsequently, after
such Yearly Rent is determined, the parties shall execute a written agreement
confirming the same. The execution of such lease amendment shall not be deemed
to waive any of the conditions to Tenant’s exercise of the herein expansion
option, unless otherwise specifically provided in such lease amendment.

 

4. TENANT’S SECOND EXPANSION OPTION

 

On the conditions (which conditions Landlord may waive. at its election. by
written notice to Tenant at any time) that Tenant is not in default, beyond the
expiration of applicable notice and grace periods, of its covenants and
obligations under the Lease and that only Learning Tree International USA. Inc.,
itself, or an Affiliated Entity, as defined in Article 16C, is occupying the
entirety of the premises then

 

40



--------------------------------------------------------------------------------

demised to Tenant, both as of the time of option exercise and as of the Term
Commencement Date in respect of the Second Expansion Area, as hereinafter
defined, Tenant shall have the option to lease the Second Expansion Area, as
hereinafter defined. The “Second Expansion Area” is located on the second
(2nd) floor of the Building, contains 1,279 square feet of Total Rentable Area,
and is substantially as shown on Lease Plan, Exhibit 2, attached hereto.

 

A. Exercise of Rights to Second Expansion Area

 

Tenant may exercise its option to lease the Second Expansion Area by giving
written notice (“Exercise Notice”) to Landlord on or before January 1, 2002. If
Tenant fails timely to give such notice, Tenant shall have no further right to
lease the Second Expansion Area, time being of the essence of 1 this Paragraph
4. Upon the timely giving of such notice, Landlord shall lease and demise to
Tenant and Tenant shall hire and take From Landlord, the Second Expansion Area,
without the need for further act or deed by either party, for the term and upon
all of the same terms and conditions of this Lease, except as hereinafter set
forth.

 

Notwithstanding anything to the contrary herein contained, in the event that
Tenant desires to lease the Second Expansion Area prior to September 30,2002,
then Tenant shall give notice thereof to Landlord at the time that Tenant
desires to lease the Second Expansion Area (“Tenant’s Early Notice”). Upon
Landlord’s receipt of Tenant’s Early Notice, Landlord shall, if, in Landlord’s
judgment, suitable alternative space is available in the Building or Park,
exercise its right to relocate the existing tenant of the Second Expansion Area
(“Second Expansion Tenant”) pursuant to and in accordance with the terns of
Landlord’s lease with the Second Expansion Tenant and Landlord shall thereafter
use reasonable efforts to obtain such relocation. If Landlord is able to
relocate the Second Expansion Tenant, then Landlord shall advise Tenant thereof
(“Relocation Response Notice”), together with the estimated Term Commencement
Date in respect of the Second Expansion Area. In such event, Tenant shall, upon
billing therefor, as additional rent, reimburse Landlord for all costs incurred
by Landlord in relocating the Second Expansion Tenant including, without
limitation, construction costs, moving costs and legal fees. If Landlord is
unable to relocate the Second Expansion Tenant, then Landlord shall advise
Tenant thereof in the Relocation Response Notice and, in such event, Tenant’s
Early Notice shall be void and of no further force or effect. Notwithstanding
anything to the contrary herein contained, in the event that the Second
Expansion Tenant vacates the Second Expansion Area prior to September 30, 2002
(i.e., the expiration date of the lease of the Second Expansion Tenant), then
Landlord shall have the right to notify Tenant in writing thereof (“Landlord’s
Early Notice”). Tenant shall have the right, by giving written notice (“Early
Exercise Notice”) to Landlord within five (5) business days after receipt of
Landlord’s Early Notice, to lease the Second Expansion Area. If Tenant fails
timely to give the Early Exercise Notice, then Tenant shall have no further
right to lease the Second Expansion Area.

 

B. Lease Provisions Applying to Second Expansion Area

 

The leasing to Tenant of the Second Expansion Area shall be upon all the same
terms and conditions applicable to the premises initially demised to Tenant
pursuant to the Lease, except as follows:

 

(1). Term Commencement Date

 

The Term Commencement Date in respect of the Second Expansion Area, shall be the
later of: (i) October 1, 2002 (i.e., the expiration date of the lease of the
tenant occupying the Second Expansion Area), and (ii) the date that such tenant
vacates the Second Expansion Area.

 

If Tenant gives Landlord the Tenant’s Early Notice, then the Term Commencement
Date in respect of the Second Expansion Area shall be the later of: (x) the
estimated Term Commencement Date in respect of the Second Expansion Area as set
forth in Landlord’s Relocation Response Notice, or (y) the date that the Second
Expansion Tenant vacates the Second Expansion Area.

 

If Landlord gives Tenant the Landlord’s Early Notice, then the Term Commencement
Date in respect of the Second Expansion Area shall be the later of: (x) the
estimated Term Commencement Date in respect of the Second Expansion Area as set
forth in Landlord’s Early Notice, or (y) the date that the Second Expansion
Tenant vacates the Second Expansion Area.

 

41



--------------------------------------------------------------------------------

(2) Yearly Rent

 

The Yearly Rent payable in respect of the Second Expansion Area shall be based
upon the Fair Market Rental Value, as defined in Paragraph 2 of this Rider, of
the Second Expansion Area, as of the Term Commencement Date in respect of the
Second Expansion Area.

 

(3) Operating Costs in the Base Year

 

The Operating Costs in the Base Year in respect of the Second Expansion Area
shall be equal to the actual amount of Operating Costs for the calendar year
immediately preceding the calendar year in which occurs the Term Commencement
Date in respect of the Second Expansion Area.

 

(4) Tax Base

 

The Tax Base in respect of the Second Expansion Area shall be equal to the
actual amount of Taxes for the fiscal tax year immediately preceding the fiscal
tax year in which occurs the Term Commencement Date in respect of the Second
Expansion Area.

 

(5) Condition of Second Expansion Area

 

The Second Expansion Area shall be delivered by Landlord and accepted by Tenant
“as-is”, in its then (i.e. as of the Term Commencement Date in respect of the
Second Expansion Area), state of construction, finish and decoration, without
any obligation on the part of Landlord to prepare or construct the Second
Expansion Area for Tenant’s occupancy or to provide a contribution to Tenant in
respect of the Second Expansion Area.

 

C. Notwithstanding the fact that Tenant’s exercise of the above-described
expansion option shall be self-executing, as aforesaid, the parties hereby agree
promptly to execute a lease amendment reflecting the addition of the Second
Expansion Area, except that the Yearly Rent payable in respect of the I Second
Expansion Area may not be as set forth in such Amendment. Subsequently, after
such Yearly Rent is determined, the parties shall execute a written agreement
confirming the same. The execution of such lease amendment shall not be deemed
to waive any of the conditions to Tenant’s exercise of the herein expansion
option, unless otherwise specifically provided in such lease amendment.

 

5. TENANT’S TERMINATION OPTION

 

A. On the condition (which condition Landlord may waive by written notice to
Tenant at any time) that Tenant is not in default, beyond the expiration of
applicable notice and grace periods, of its covenants and obligations under the
Lease, both at the time that Tenant gives Tenant’s Termination Notice, as
hereinafter defined, and as of the Effective Termination Date. as hereinafter
defined, then Tenant shall have the right (“Termination Right”) to terminate the
term of the Lease effective as of the fifth (5th) anniversary of the Rent
Commencement Date in respect of Area A (“Effective Termination Date”) by giving
Landlord notice (“Tenant’s Termination Notice”) on or before the fourth
(4th) anniversary of the Rent Commencement Date in respect of Area A and by
paying to Landlord, at the time that Tenant gives Tenant’s Termination Notice to
Landlord, the Termination Fee, as hereinafter defined.

 

B. If Tenant timely and properly exercises its Termination Right and pays to
Landlord the Termination Fee, then the term of the Lease shall terminate as of
the Effective Termination Date, and Yearly Rent and other charges shall be
apportioned as of said Effective Termination Date.

 

C. For the purposes hereof, the “Termination Fee” shall be equal to Three
Hundred Thirty-One Thousand Four Hundred Forty-One and 001100 ($33 1,441.00)
Dollars.

 

D. In the event that Tenant fails timely to give Tenant’s Termination Notice or
to pay the Termination Fee, Tenant shall have no right to terminate the term of
the Lease, pursuant to this Paragraph 5.

 

6. ANTENNA AREA

 

Tenant shall have the right to use the Antenna Area, as hereinafter defined, to
install a satellite dish antenna (“Antenna”) for a period commencing as of the
date that Tenant installs the Antenna, as hereinafter defined, in the Antenna
Area (“Term Commencement Date in respect of the Antenna Area”) and terminating
as of the earlier of (x) the expiration or earlier termination of the term of
the Lease or (y) the date thirty (30) days after Tenant gives Landlord a written
termination notice in respect of the Antenna Area. The “Antenna Area” shall be
an area on the roof of the Building designated by Landlord. Tenant shall

 

42



--------------------------------------------------------------------------------

be permitted to use the Antenna Area solely for a satellite dish antenna used
only for receiving signals installed in accordance with specifications approved
by Landlord in advance utilizing a frequency or frequencies and transmission
power identified in such approved specifications which Tenant will be installing
in the Antenna Area and no other frequencies or transmission power shall be used
by Tenant without Landlord’s prior written consent. Such installation shall be
designed in such manner as to be easily removable and so as not to damage the
roof of the Building. The Antenna and any replacement shall be subject to
Landlord’s approval. Tenant’s use of the Antenna Area shall be upon all of the
conditions of the Lease, except as follows:

 

A. The Yearly Rent in respect of the Antenna Area shall be One Thousand Two
Hundred ($1,200.00) Dollars (i.e., a monthly payment of $100.00);

 

B. Tenant shall have no obligation to pay Tax Excess or Operating Expense Excess
in respect of the Antenna Area.

 

O. Landlord shall have the right, upon thirty (30) days notice to Tenant, to
require Tenant to relocate the Antenna Area to another area (“Relocated Rooftop
Area”) on the roof of the Building suitable for the use of Rooftop
Installations. In such event, Tenant shall, at Landlord’s cost and expense, on
or before the thirtieth (30th) day after Landlord gives such notice, relocate
all of its Rooftop Installations from the Antenna Area to the Relocation Rooftop
Area.

 

P. In addition to complying with the applicable construction provisions of the
Lease, Tenant shall not install or operate Rooftop Installations in any portion
of the Antenna Area until (x) Tenant shall have obtained Landlord’s prior
written approval, which approval will not be unreasonably withheld or delayed,
of Tenant’s plans and specifications for the placement and installation of the
Rooftop Installations in the Premises, and (y) Tenant shall have obtained and
delivered to Landlord copies of all required governmental and quasi-governmental
permits, approvals, licenses and authorizations necessary for the lawful
installation, operation and maintenance of the Rooftop Installations. The
parties hereby acknowledge and agree, by way of illustration and not limitation,
that Landlord shall have the right to withhold its approval of Tenant’s plans
and specifications hereunder, and shall not be deemed to be unreasonable in
doing so, if Tenant’s intended placement or method of installation or operation
of the Rooftop Installations (i) may subject other licensees, tenants or
occupants of the Building, or other surrounding or neighboring landowners or
their occupants, to signal interference, Tenant hereby acknowledging that a
shield may be required in order to prevent such interference, (ii) does not
minimize to the fullest extent practicable the obstruction of the views from the
windows of the Building that are adjacent to the Rooftop Installations, if any,
(iii) does not complement (in Landlord’s sole judgment, which shall not,
however, require Tenant to incur unreasonable expense) the design and finish of
the Building, (iv) may damage the structural integrity of the Building or the
roof thereof, or (v) may constitute a violation of any consent, approval, permit
or authorization necessary for the lawful installation of the Rooftop
Installations.

 

Q. In addition to the indemnification provisions set forth in the Lease which
shall be applicable to the Antenna Area, Tenant shall, to the maximum extent
permitted by law, indemnify, defend, and hold Landlord, its agents, contractors
and employees harmless from any and all claims, losses, demands, actions or
causes of actions suffered by any person, firm, corporation, or other entity
arising from Tenant’s use of the Antenna Area.

 

R. Landlord shall have the right to designate or identify the Rooftop
Installations with or by a lease or license number (or other marking) and to
place such number (or marking) on or near such Rooftop Installations.

 

S.

 

(i) Tenant recognizes that Landlord may wish to (and Landlord hereby reserves
the right to) install a central Building system (the “Central Building System”)
capable of, among other things, providing Tenant with the type of service (to
be) provided by Tenant’s Rooftop Installations. If Landlord elects to install
the Central Building System, (i) Tenant shall, upon Landlord’s request and at
Tenant’s expense, remove its Rooftop Installations and other Alterations
(including any existing cabling) from the Building and repair any damage caused
their installation or removal, (ii) Tenant may, at Tenant’s expense and subject
to the provisions of this Agreement (including, without limitation, subparagraph
P hereof), have access to and use (and tie into) the Central Building System

 

43



--------------------------------------------------------------------------------

for the uses permitted hereunder, and (ii) commencing upon Tenant’s use of the
Central Building System and continuing thereafter throughout the term, the
Yearly Rent payable hereunder shall be adjusted to be that which is reasonably
designated by Landlord from time to time based upon Landlord’s determination of
the fair market value of the access rights to the Central Building System
granted herein.

 

(ii) Landlord shall maintain, repair or replace the Central Building System, in
accordance with the standards for the repair and maintenance of such systems
generally prevailing in the industry from time to time, so as to eliminate any
material interruption or other adverse effects caused by malfunction, damage or
destruction of the Central Building System, the cost of which shall be borne by
Tenant if the problem was caused by the act or omission of Tenant or its agents,
contractors or employees. Notwithstanding the foregoing, Landlord’s obligation
to maintain, repair or replace the Central Building System shall apply only to
the extent necessary to reach premises in the Building that are then used by
tenants after the malfunction, damage or destruction or that, if damaged or
destroyed, will be again used by tenants upon the completion of restoration or
repair thereof. In no event shall Tenant have any claim or right to make any
claim against Landlord whatsoever for any damages, including, without
limitation, consequential or incidental damages, or lost profits, in any such
circumstance.

 

44